Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 1 of 132




                    Exhibit D
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 2 of 132



                                                          EXHIBIT D
                                           Cases to Remain in Track 2 until May 1, 2020

                              Case Caption                                Current Civil Action        Plaintiff Counsel
Melonee Murray and John Murray v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-15-01720-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-15-01720-PHX-DGC
Debra Green v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-15-01723-PHX-DGC     Lopez McHugh LLP
CV-15-01723-PHX-DGC
Joji Takada, Trustee in Bankruptcy for John Noonan and John Noonan
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States
                                                                         CV-15-01885-PHX-DGC     Lopez McHugh LLP
District Court for the District of Arizona, Phoenix Division, CV-15-
01885-PHX-DGC
Denise O'Neil and Gerald Ray O'Neill v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., USDC, District of Arizona, Phoenix            CV-15-01926-PHX-DGC     Lopez McHugh LLP
Division, CV-15-01926-PHX-DGC
Myra Edwards and Wesley Edwards v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-15-02090-PHX-DGC     Baron & Budd PC
Arizona, CV-15-02090-PHX-DGC
Catherine Rowden, individually and on behalf of the Estate of Johnny
Rowden (deceased) v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                         CV-15-02091-PHX-DGC     Driscoll Firm, PC
Inc., USDC, Eastern District of Missouri, St. Louis Division, 4:15-cv-
01489-NAB
Mary Duffie and James Duffie v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                 Childers, Schlueter & Smith,
Vascular, Inc., USDC, District of Arizona, Phoenix Division, CV-15-      CV-15-02093-PHX-DGC
                                                                                                 LLC
02093-PHX-DGC
William Owens, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-15-02142-          CV-15-02142-PHX-DGC     Lopez McHugh LLP
PHX-DGC
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 3 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Dean Becker v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, Central District of California, 2:15-cv-      CV-15-02155-PHX-DGC     Lopez McHugh LLP
07937-ODW-PJW
Kendrick Taylor v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-15-02463-PHX-DGC     Baron & Budd PC
CV-15-02463-PHX-DGC
Gary Leigh Piazza v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-15-02656-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-15-02656-PHX-DGC
Lynn Ann Agnew and James Edward Agnew v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-00027-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00027-PHX-DGC
Linda Lue King v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00034-PHX-DGC     Motley Rice LLC
CV-16-00034-PHX-DGC
Regina Kinney and James Kinney v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00040-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00040-PHX-DGC
Cynthia Bruhn and Rick Reed v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-00058-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-00058-PHX-DGC
Marie Dolan v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00059-PHX-DGC     Lopez McHugh LLP
CV-16-00059-PHX-DGC
Phillip Batchelder and Kim Batchelder v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00060-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00060-PHX-DGC




                                                                   -2-
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 4 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Karen S Thomas v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00090-PHX-DGC     Cellino & Barnes PC
CV-16-00090-PHX-DGC
Debbie Anderson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00097-PHX-DGC     Lopez McHugh LLP
Division, CV-16-00097-PHX-DGC
Vivian Baldwin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00109-PHX-DGC     Lopez McHugh LLP
CV-16-00109-PHX-DGC
Anders Linster v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00111-PHX-DGC     Lopez McHugh LLP
CV-16-00111-PHX-DGC
Paula Peters v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00112-PHX-DGC     Lopez McHugh LLP
CV-16-00112-PHX-DGC
Mark Seaman and Donna Seaman v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00113-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00113-PHX-DGC
Maygret Wood and John Bradshaw Wood III, Executor of Estate v. C.
R. Bard, Inc., and Bard Peripheral Vascular, Inc., United States District   CV-16-00114-PHX-DGC     Lopez McHugh LLP
Court, District of Arizona, Phoenix Division, CV-16-00114-PHX-DGC
Brett Waliczek and Elizabeth Waliczek v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00115-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00115-PHX-DGC
Bradley Ricker v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00130-PHX-DGC     Lopez McHugh LLP
CV-16-00130-PHX-DGC




                                                                   -3-
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 5 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Dezarae Anzaldua v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix          CV-16-00174-PHX-DGC
                                                                                                  Bernstein, LLP
Division, CV-16-00174-PHX-DGC
Deborah Kucharski v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix          CV-16-00175-PHX-DGC
                                                                                                  Bernstein, LLP
Division, CV-16-00175-PHX-DGC
Kirsten Bicica v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00177-PHX-DGC     Baron & Budd PC
CV-16-00177-PHX-DGC
Cheyenne Carter v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00178-PHX-DGC     Baron & Budd PC
CV-16-00178-PHX-DGC
Kimberly Curry v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00179-PHX-DGC     Baron & Budd PC
CV-16-00179-PHX-DGC
Robert Dougal v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00180-PHX-DGC     Baron & Budd PC
CV-16-00180-PHX-DGC
Judy Gibson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00181-PHX-DGC     Baron & Budd PC
CV-16-00181-PHX-DGC
Susan Hayes v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00182-PHX-DGC     Baron & Budd PC
CV-16-00182-PHX-DGC
Patty King v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-00183-PHX-DGC     Baron & Budd PC
CV-16-00183-PHX-DGC




                                                                 -4-
                            Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 6 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Jacob Richardson and Andrea Jean Richardson v. C. R. Bard Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-00206-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00206-PHX-DGC
James Brassard and Jamie Brassard v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00208-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-16-00208-PHX-DGC
Beth Hardenbrook and Ron Hardenbrook v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00216-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-16-00216-PHX-DGC
Margaret Owens and Willie Owens v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00241-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-16-00241-PHX-DGC
Gale Robinson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00242-PHX-DGC     Goldenberg Law, PLLC
CV-16-00242-PHX-DGC
Nathan Anastasoff v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00262-PHX-DGC     Lopez McHugh LLP
Division, CV-16-00262-PHX-DGC
Audrey Valente-Kropf and John Kropf v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00265-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00265-PHX-DGC
David Troulliet v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00266-PHX-DGC     Lopez McHugh LLP
CV-16-00266-PHX-DGC
Eileen Schmuck and Kevin Schmuck v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00267-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00267-PHX-DGC




                                                                    -5-
                            Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 7 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Joseph Catlin Mixson and Virginia Breann Mixson v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-16-00268-PHX-DGC     Lopez McHugh LLP
District of Arizona, Phoenix Division, CV-16-00268-PHX-DGC
George Borden and Melody Borden v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., District of Arizona, Phoenix Division, CV-       CV-16-00269-PHX-DGC     Lopez McHugh LLP
16-00269-PHX-DGC
Ronald Moody Jr. v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00286-PHX-DGC     Lopez McHugh LLP
Division, CV-16-00286-PHX-DGC
Goldie Brown v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00294-PHX-DGC     Lopez McHugh LLP
CV-16-00294-PHX-DGC
Valencia Allen v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00340-PHX-DGC     Lopez McHugh LLP
CV-16-00340-PHX-DGC
Brent Dewitt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00355-PHX-DGC     Lopez McHugh LLP
CV-16-00355-PHX-DGC
Barbara Van Sciver v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00386-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-16-00386-PHX-DGC
Heather McLaine and Ronald Eugene McLaine v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-00395-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00395-PHX-DGC
Kristy Leigh Williams v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-00435-PHX-DGC     Curtis Law Group
Phoenix Division, CV-16-00435-PHX-DGC




                                                                    -6-
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 8 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Alexandra Willmarth v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00445-PHX-DGC     Johnson Becker, PLLC
Division, CV-16-00445-PHX-DGC
Lance Cain v. C. R. Bard, Inc., United States District Court, District of
                                                                            CV-16-00446-PHX-DGC     Holland Law Firm
Arizona, Phoenix Division, CV-16-00446-PHX-DGC
Charles Johnson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00473-PHX-DGC     Riley & Jackson, PC
CV-16-00473-PHX-DGC
Jimmy John Besaw v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00477-PHX-DGC     Nations Law Firm
Division, CV-16-00477-PHX-DGC
Sharon Alethia Rose v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00479-PHX-DGC     Nations Law Firm
Division, CV-16-00479-PHX-DGC
Jamison Wayne Olds v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00483-PHX-DGC     Nations Law Firm
Division, CV-16-00483-PHX-DGC
Rebecca Eaton and Timothy McKelvey v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00487-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-00487-PHX-DGC
Roberta Fairman v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00491-PHX-DGC     Nations Law Firm
Division, CV-16-00491-PHX-DGC
Tabitha Renee Holcomb v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-00495-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-00495-PHX-DGC
Carla Fletcher v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00541-PHX-DGC     Lopez McHugh LLP
CV-16-00541-PHX-DGC


                                                                   -7-
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 9 of 132




                             Case Caption                                    Current Civil Action       Plaintiff Counsel
Ronald Williams and Kimberly Anne Williams v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-00542-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00542-PHX-DGC
Randy Witmer and Barbara E. Witmer v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00543-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00543-PHX-DGC
Joceylayn Mia Johnson v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-00605-PHX-DGC     Motley Rice LLC
Phoenix Division, CV-16-00605-PHX-DGC
Gary Meade v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-16-00762-PHX-DGC
                                                                                                    Bernstein, LLP
CV-16-00762-PHX-DGC
William Geoghegan and Robin Geoghegan v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00797-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00797-PHX-DGC
Heather McKinney and Kevin James McKinney v. C. R. Bard, Inc.,
and Bard Peripheral Vascular, Inc., United States District Court,           CV-16-00829-PHX-DGC     Lopez McHugh LLP
District of Arizona, Phoenix Division, CV-16-00829-PHX-DGC
Puja Ohri v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00837-PHX-DGC     Lopez McHugh LLP
CV-16-00837-PHX-DGC
Michael Mulder and Kristie Mulder v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00842-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00842-PHX-DGC
Shirley Stout and Johnny Robert Stout, Sr. v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00847-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00847-PHX-DGC




                                                                   -8-
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 10 of 132




                             Case Caption                               Current Civil Action       Plaintiff Counsel
Joyce Hall v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,   CV-16-00851-PHX-DGC     Baron & Budd PC
CV-16-00851-PHX-DGC
Dustin Craig v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,   CV-16-00869-PHX-DGC     Kenneth S Nugent, PC
CV-16-00869-PHX-DGC
Melanie Buttermure Mauldin v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,     CV-16-00877-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-00877-PHX-DGC
John Shelton and Michele Shelton v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of   CV-16-00878-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00878-PHX-DGC
Lisa Hanratty and Joseph Hanratty v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of   CV-16-00879-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00879-PHX-DGC
Lisa Fitch and Bobby Fitch v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,     CV-16-00882-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-00882-PHX-DGC
Terry Hoke and Arinda Hoke v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,     CV-16-00891-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-00891-PHX-DGC
Debra Zamsky and Michael Zamsky v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of   CV-16-00901-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00901-PHX-DGC
Cory Behlke v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,   CV-16-00902-PHX-DGC     Lopez McHugh LLP
CV-16-00902-PHX-DGC




                                                                -9-
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 11 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Britt Sherfy and David Lee Story v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00904-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00904-PHX-DGC
Shelly LaDawn McCabe v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-00918-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-00918-PHX-DGC
Christine Kiscadden v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-00919-PHX-DGC     Lopez McHugh LLP
Division, CV-16-00919-PHX-DGC
Susan Mae Engroff and Joseph J Engroff v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00920-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00920-PHX-DGC
Beverly Lusk and Richard Lee Lusk v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00921-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00921-PHX-DGC
Judy Elaine Painter and Donald Eugene Painter v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-00922-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00922-PHX-DGC
Cindy McKinzie as Administratix for Florence Edwards, Jeff M
Edwards, John Edwards and Sara Townley v. C. R. Bard, Inc., and
                                                                            CV-16-00953-PHX-DGC     Hausfeld LLP
Bard Peripheral Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-00953-PHX-DGC
Tricia R. Hutchins and Kevin E. Hutchins v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00965-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00965-PHX-DGC
Heidi Reck v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-00966-PHX-DGC     Lopez McHugh LLP
CV-16-00966-PHX-DGC



                                                                   - 10 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 12 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Alex Alexander and Georgia Ann Alexander v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-00967-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00967-PHX-DGC
Joedy Gardner and Tammy Gardner v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-00971-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-00971-PHX-DGC
Thomas Kroeger and Lynn A. Kroeger v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-01000-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-01000-PHX-DGC
Elizabeth Ann Grave v. C. R. Bard, Inc., and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-16-01017-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-16-01017-PHX-DGC
Kari Rae Wickstrom and David Wickstrom v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01038-PHX-DGC     Johnson Becker, PLLC
Arizona, Phoenix Division, CV-16-01038-PHX-DGC
Raymond Leon Mitchell and Judy Mitchell v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01077-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-01077-PHX-DGC
Prentiss E. Mangum v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-01078-PHX-DGC     Nations Law Firm
Division, CV-16-01078-PHX-DGC
Tami Sheets v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01088-PHX-DGC     Moody Law Firm, Inc.
CV-16-01088-PHX-DGC
Shelley A. Docimo and Anthony C. Docimo v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01095-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-01095-PHX-DGC




                                                                   - 11 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 13 of 132




                             Case Caption                                    Current Civil Action        Plaintiff Counsel
Marline Prather v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01097-PHX-DGC     Lopez McHugh LLP
CV-16-01097-PHX-DGC
Mary Ann L. Adomnik v. C. R. Bard, Inc., and Bard Peripheral
                                                                                                    Childers, Schlueter & Smith,
Vascular, Inc., United States District Court, District of Arizona,          CV-16-01142-PHX-DGC
                                                                                                    LLC
Phoenix Division, CV-16-01142-PHX-DGC
Dwain T. Anderson and Ellen Anderson v. C. R. Bard, Inc., and Bard
                                                                                                    Childers, Schlueter & Smith,
Peripheral Vascular, Inc., United States District Court, District of        CV-16-01143-PHX-DGC
                                                                                                    LLC
Arizona, Phoenix Division, CV-16-01143-PHX-DGC
Kelli Jernigan v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01144-PHX-DGC
                                                                                                    LLC
CV-16-01144-PHX-DGC
Rita Malott v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01145-PHX-DGC
                                                                                                    LLC
CV-16-01145-PHX-DGC
Linda S. Rollins v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01146-PHX-DGC
                                                                                                    LLC
CV-16-01146-PHX-DGC
Sharen Schaefer v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01149-PHX-DGC
                                                                                                    LLC
CV-16-01149-PHX-DGC
Phyllis Young v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
and Bard Peripheral Vascular, Inc., United States District Court,           CV-16-01151-PHX-DGC
                                                                                                    LLC
District of Arizona, Phoenix Division, CV-16-01151-PHX-DGC
Bryan Lockett v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                                                    Dr Shezad Malik Law
United States District Court, District of Arizona, Phoenix Division,        CV-16-01180-PHX-DGC
                                                                                                    Office PC
CV-16-01180-PHX-DGC




                                                                  - 12 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 14 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Mary Helen Lopez v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-01202-PHX-DGC     Lopez McHugh LLP
Division, CV-16-01202-PHX-DGC
Donald Menez v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-01207-PHX-DGC     Baron & Budd PC
CV-16-01207-PHX-DGC
Robert Henion v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-01222-PHX-DGC     Baron & Budd PC
CV-16-01222-PHX-DGC
Deborah Howard v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-01223-PHX-DGC     Baron & Budd PC
Division, CV-16-01223-PHX-DGC
Kenya McGhee v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                         CV-16-01238-PHX-DGC     Baron & Budd PC
USDC, District of Arizona, CV-16-01238-PHX-DGC
Nancy Kiley v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                         CV-16-01239-PHX-DGC     Baron & Budd PC
USDC, District of Arizona, CV-16-01239-PHX-DGC
Valerie Pryor v. C. R. Bard, Inc., and Bard Peripheral Vascular Inc.,
                                                                         CV-16-01240-PHX-DGC     Baron & Budd PC
USDC, District of Arizona, CV-16-01240-PHX-DGC
Tiffany Sell v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                         CV-16-01241-PHX-DGC     Baron & Budd PC
USDC, District of Arizona, CV-16-01241-PHX-DGC
Shirley Martel and Donald Martel v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., USDC, District of Arizona, CV-16-01242-       CV-16-01242-PHX-DGC     Baron & Budd PC
PHX-DGC
Star Huff v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
                                                                         CV-16-01243-PHX-DGC     Baron & Budd PC
USDC, District of Arizona, CV-16-01243-PHX-DGC
Carol Lewis v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-01252-PHX-DGC     Lopez McHugh LLP
CV-16-01252-PHX-DGC



                                                                - 13 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 15 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Victor Albaum and Rose M. Honeyman v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., USDC, District of Arizona, Phoenix             CV-16-01258-PHX-DGC     Lopez McHugh LLP
Division, CV-16-01258-PHX-DGC
Lawrence Bridgforth v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-16-01270-           CV-16-01270-PHX-DGC     Goldenberg Law, PLLC
PHX-DGC
Anthony Badger v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-01354-PHX-DGC     Kenneth S Nugent, PC
Division, CV-16-01354-PHX-DGC
April Arnold v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-01355-PHX-DGC     Kenneth S Nugent, PC
CV-16-01355-PHX-DGC
Anthony DeChristofaro v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-01356-PHX-DGC     Kenneth S Nugent, PC
Phoenix Division, CV-16-01356-PHX-DGC
Joe Lopez v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-01358-PHX-DGC     Baron & Budd PC
CV-16-01358-PHX-DGC
Brenda Townley v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-01359-PHX-DGC     Baron & Budd PC
Division, CV-16-01359-PHX-DGC
Shane W. Reece v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-01360-PHX-DGC     Kenneth S Nugent, PC
CV-16-01360-PHX-DGC
Anthony Williams v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-01361-PHX-DGC     Baron & Budd PC
Division, CV-16-01361-PHX-DGC




                                                                - 14 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 16 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Martin Crissey v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01362-PHX-DGC     Baron & Budd PC
CV-16-01362-PHX-DGC
Matthew Hall v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01363-PHX-DGC     Baron & Budd PC
CV-16-01363-PHX-DGC
Robert Harwell, Executor of the Estate of Cindy Harwell (Deceased)
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States
                                                                            CV-16-01364-PHX-DGC     Baron & Budd PC
District Court, District of Arizona, Phoenix Division, CV-16-01364-
PHX-DGC
Robert Popp and Ulla Pop v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-01365-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-01365-PHX-DGC
Maria Diane Pipher and Gary Antony Pipher v. C. R. Bard Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01371-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-01371-PHX-DGC
Jeffrey Warren Emerson and Debra Marie Emerson v. C. R. Bard, Inc.,
and Bard Peripheral Vascular, Inc., United States District Court,           CV-16-01373-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-16-01373-PHX-DGC
Cheryl Ann Gallant v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-01375-PHX-DGC     Nations Law Firm
Division, CV-16-01375-PHX-DGC
Krystal Cathcart v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01376-PHX-DGC     Motley Rice LLC
CV-16-01376-PHX-DGC
Lawrence Philmore and Florence Philmore v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01381-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-01381-PHX-DGC



                                                                  - 15 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 17 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Carl Paul Tangredi and Sherri Denise Tangredi v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01382-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-01382-PHX-DGC
Herman Taylor Jr. and Irene McGowan-Taylor v. C. R. Bard, Inc., and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01383-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-01383-PHX-DGC
Benjamin Townsend v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-01384-PHX-DGC     Baron & Budd PC
Division, CV-16-01384-PHX-DGC
Vananda Gerrard Traylor v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-01385-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-01385-PHX-DGC
Christine Ann Bisesi v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-01391-PHX-DGC     Johnson Becker, PLLC
Division, CV-16-01391-PHX-DGC
Miriam Elizabeth Waybright and Timothy James Waybright v. C. R.
Bard, Inc., and Bard Peripheral Vascular, Inc., United States District      CV-16-01395-PHX-DGC     Nations Law Firm
Court, District of Arizona, Phoenix Division, CV-16-01395-PHX-DGC
Sandra Hansen v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01401-PHX-DGC     Lopez McHugh LLP
CV-16-01401-PHX-DGC
Chad Alan Cribb v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-01402-PHX-DGC     Nations Law Firm
Division, CV-16-01402-PHX-DGC
Ronald Scott v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01403-PHX-DGC     Nations Law Firm
CV-16-01403-PHX-DGC




                                                                  - 16 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 18 of 132




                             Case Caption                                    Current Civil Action        Plaintiff Counsel
Anthony Edward Jacobi v. C.R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-01405-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-01405-PHX-DGC
James Simon v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01412-PHX-DGC     Lopez McHugh LLP
CV-16-01412-PHX-DGC
Robert Andrews and Joana Andrews v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-01483-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-01483-PHX-DGC
Jeremy Malloy and Tonia Malloy v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-01692-PHX-DGC     Christian & Davis, LLC
Arizona, Phoenix Division, CV-16-01692-PHX-DGC
Gerry Brondou and Angela Brondou v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-16-01693-PHX-DGC     Christian & Davis, LLC
Arizona, Phoenix Division, CV-16-01693-PHX-DGC
Jerry McKinnie and Teresa Beard McKinnie v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-01757-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-01757-PHX-DGC
Charlene Agee v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-01836-PHX-DGC     Lopez McHugh LLP
CV-16-01836-PHX-DGC
Julius Campbell III, as Executor of the Estate of Jeanne Campbell v. C.
R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States District    CV-16-01868-PHX-DGC     Lopez McHugh LLP
Court, District of Arizona, Phoenix Division, CV-16-01868-PHX-DGC
Reagan Jobe and Jaleesa Jobe v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-16-01886-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-01886-PHX-DGC




                                                                  - 17 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 19 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Charles Robinson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Sweeney Merrigan Law,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-01891-PHX-DGC
                                                                                                 LLP
Division, CV-16-01891-PHX-DGC
Abbie Hill and Stephen Nickerson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-16-01970-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-01970-PHX-DGC
Kwame Thomas v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,     CV-16-02039-PHX-DGC
                                                                                                 Bernstein, LLP
CV-16-02039-PHX-DGC
John Marsanick, Individually and as Executor of the Estate of Deborah
Marsanick v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                         CV-16-02060-PHX-DGC     Lopez McHugh LLP
United States District Court, District of Arizona, Phoenix Division,
CV-16-02060-PHX-DGC
William Thomas England, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-16-02159-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-16-02159-PHX-DGC
Stephanie Coleman v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-02190-PHX-DGC     Curtis Law Group
Division, CV-16-02190-PHX-DGC
Linda Brown v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-02191-PHX-DGC     Curtis Law Group
CV-16-02191-PHX-DGC
Nancy Allemand v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-02193-PHX-DGC     Curtis Law Group
CV-16-02193-PHX-DGC
Michael D'Antonio v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-02196-PHX-DGC     Curtis Law Group
Division, CV-16-02196-PHX-DGC



                                                                - 18 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 20 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Carl Hunt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-02197-PHX-DGC     Curtis Law Group
CV-16-02197-PHX-DGC
Carla Hoover v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-02199-PHX-DGC     Curtis Law Group
CV-16-02199-PHX-DGC
Christopher Weldon George and Rachel George v. C. R. Bard, Inc. and
                                                                                                    Childers, Schlueter & Smith,
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-02257-PHX-DGC
                                                                                                    LLC
Arizona, Phoenix Division, CV-16-02257-PHX-DGC
Tricia Ann Midkiff v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-02296-PHX-DGC     Nations Law Firm
Division, CV-16-02296-PHX-DGC
Rachel Marie Ross v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-02297-PHX-DGC     Potts Law Firm, LLP
Division, CV-16-02297-PHX-DGC
Matthew Flood v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-02300-PHX-DGC     Lopez McHugh LLP
CV-16-02300-PHX-DGC
Joseph Nelson Dulong and Roseanne Dulong v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-02318-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-02318-PHX-DGC
Paulette Jimenez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-16-02350-PHX-DGC
                                                                                                    Bernstein, LLP
CV-16-02350-PHX-DGC
Betty Beason v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-02393-PHX-DGC     Lopez McHugh LLP
CV-16-02393-PHX-DGC
Barry Lee Browning v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                            CV-16-02428-PHX-DGC     Dudley Law Firm LLC
Inc., USDC, District of Arizona, CV-16-02428-PHX-DGC


                                                                  - 19 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 21 of 132




                              Case Caption                               Current Civil Action       Plaintiff Counsel
Vivica Snype-Stewart v. C. R. Bard, Inc. and Bard Peripheral Vascular
Inc., United States District Court, District of Arizona, Phoenix        CV-16-02444-PHX-DGC     Goldenberg Law, PLLC
Division, CV-16-02444-PHX-DGC
Gwendolyn Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-16-02445-PHX-DGC     Goldenberg Law, PLLC
Division, CV-16-02445-PHX-DGC
Robert Richards II and Karen M. Richards v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-02468-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-02468-PHX-DGC
Ronald Cook v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-16-02482-PHX-DGC     Lopez McHugh LLP
CV-16-02482-PHX-DGC
James Webb and Roxanna Webb v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-02546-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-16-02546-PHX-DGC
Paul Pfenning v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-16-02552-PHX-DGC     Nations Law Firm
CV-16-02552-PHX-DGC
James Leigh v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-16-02570-PHX-DGC     Lopez McHugh LLP
CV-16-02570-PHX-DGC
Irene Moore White v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-16-02580-PHX-DGC     Nations Law Firm
Division, CV-16-02580-PHX-DGC
Mary Parent-Komorowski and Richard Komorowski v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,       CV-16-02582-PHX-DGC     Lopez McHugh LLP
District of Arizona, Phoenix Division, CV-16-02582-PHX-DGC




                                                               - 20 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 22 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Maria Corina Bazan, as Personal Representative for the Estate of
Eulalio Bazan, deceased v. C. R. Bard, Inc. and Bard Peripheral                                  Lieff Cabraser Heimann &
                                                                         CV-16-02603-PHX-DGC
Vascular, Inc., United States District Court, District of Arizona,                               Bernstein, LLP
Phoenix Division, CV-16-02603-PHX-DGC
Marie E. Ward v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-02619-PHX-DGC     Hausfeld LLP
CV-16-02619-PHX-DGC
David A. Miramontez, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-16-02622-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-02622-PHX-DGC
Sonya Newsom and Carlos Newsom v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-16-02625-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-02625-PHX-DGC
Dona Jane Dyer v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,     CV-16-02626-PHX-DGC
                                                                                                 Bernstein, LLP
CV-16-02626-PHX-DGC
Trevor Peterson and Laura Peterson v. C. R. Bard, Inc. and Bard
                                                                                                 Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of     CV-16-02627-PHX-DGC
                                                                                                 Bernstein, LLP
Arizona, Phoenix Division, CV-16-02627-PHX-DGC
Richard Sheppard v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix         CV-16-02628-PHX-DGC
                                                                                                 Bernstein, LLP
Division, CV-16-02628-PHX-DGC
Katie Goforth, through her attorneys-in-fact Sherri Goforth and
William S. Goforth v. C. R. Bard, Inc. and Bard Peripheral Vascular,                             Lieff Cabraser Heimann &
                                                                         CV-16-02680-PHX-DGC
Inc., United States District Court, District of Arizona, Phoenix                                 Bernstein, LLP
Division, CV-16-02680-PHX-DGC
Frank George Sulligan and Deborah Elaine Sulligan v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,        CV-16-02683-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-16-02683-PHX-DGC


                                                                - 21 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 23 of 132




                              Case Caption                               Current Civil Action        Plaintiff Counsel
Richard A. Todd, Individually and as Successor-in-Interest to Beverly
Anne Todd (Deceased) v. C. R. Bard, Inc. and Bard Peripheral
                                                                        CV-16-02710-PHX-DGC     Lopez McHugh LLP
Vascular, Inc., United States District Court, District of Arizona,
Phoenix Division, CV-16-02710-PHX-DGC
Karen G. Bethany v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-16-02730-PHX-DGC     Riley & Jackson, PC
Division, CV-16-02730-PHX-DGC
Gail Ekblad and Guy Ekblad v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,      CV-16-02738-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-02738-PHX-DGC
William Watson, as Anticipated Personal Representative of the Estate
of Ann Marie Watson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                        CV-16-02746-PHX-DGC     Lopez McHugh LLP
Inc., United States District Court, District of Arizona, Phoenix
Division, CV-16-02746-PHX-DGC
Amy Jean Houston v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-16-02747-PHX-DGC     Nations Law Firm
Division, CV-16-02747-PHX-DGC
John Veltkamp and Iris Beth Veltkamp v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-02772-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-02772-PHX-DGC
Lori Godfrey v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-16-02822-PHX-DGC     Lopez McHugh LLP
CV-16-02822-PHX-DGC
Dianne Gibson and Charles Gibson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-02833-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-02833-PHX-DGC
James Leroy Gause v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-16-02839-PHX-DGC     Nations Law Firm
Division, CV-16-02839-PHX-DGC


                                                               - 22 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 24 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Yolanda Kelly v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-02841-PHX-DGC     Nations Law Firm
CV-16-02841-PHX-DGC
Tammy Dykema v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-02853-PHX-DGC     Lopez McHugh LLP
CV-16-02853-PHX-DGC
Lisa Waggoner-Roberts v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-02862-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-16-02862-PHX-DGC
Larry Shields v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-02865-PHX-DGC     Curtis Law Group
CV-16-02865-PHX-DGC
Carol Mary Spears and Dale Spears v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-16-02883-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-02883-PHX-DGC
Sarah Jane Russell v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-02920-PHX-DGC     Nations Law Firm
Division, CV-16-02920-PHX-DGC
Carol Ann Rotondo v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-02922-PHX-DGC     Nations Law Firm
Division, CV-16-02922-PHX-DGC
Ida Mae Barnes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,      CV-16-02971-PHX-DGC
                                                                                                  Bernstein, LLP
CV-16-02971-PHX-DGC
Abigail K. Wittenbert v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-02985-PHX-DGC     Lopez McHugh LLP
Division, CV-16-02985-PHX-DGC




                                                                 - 23 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 25 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Daniel Joseph Kelly and Mary Ellen Kelly v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-16-02999-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-02999-PHX-DGC
Gayola Jiles v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03022-PHX-DGC     Nations Law Firm
CV-16-03022-PHX-DGC
Jared Phillips Paine v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-03024-PHX-DGC     Lopez McHugh LLP
Division, CV-16-03024-PHX-DGC
Ocie Lee Hunt and Gladys Marie Hunt v. C. R. Bard, Inc. and Bard
                                                                                                  Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of      CV-16-03033-PHX-DGC
                                                                                                  Bernstein, LLP
Arizona, Phoenix Division, CV-16-03033-PHX-DGC
Mathew Edward Schmid v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-03081-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-03081-PHX-DGC
Steve Gary Nelson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-03082-PHX-DGC     Nations Law Firm
Division, CV-16-03082-PHX-DGC
Joseph Donald Branham v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-03093-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-03093-PHX-DGC
Charles Carroll v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03126-PHX-DGC     Curtis Law Group
CV-16-03126-PHX-DGC
Timothy Cummings v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-03127-PHX-DGC     Curtis Law Group
Division, CV-16-03127-PHX-DGC




                                                                 - 24 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 26 of 132




                              Case Caption                                Current Civil Action        Plaintiff Counsel
James Steinhilber v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-03129-PHX-DGC     Curtis Law Group
Division, CV-16-03129-PHX-DGC
La Kel Jordan v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-03130-PHX-DGC     Curtis Law Group
CV-16-03130-PHX-DGC
Emanuel Goodlow v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-03209-PHX-DGC     Lopez McHugh LLP
Division, CV-16-03209-PHX-DGC
Susan Perry McIntyre v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix         CV-16-03236-PHX-DGC
                                                                                                 Bernstein, LLP
Division, CV-16-03236-PHX-DGC
Charles Holderfield, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-16-03237-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-03237-PHX-DGC
Kimberly Gaskin v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Childers, Schlueter & Smith,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-03270-PHX-DGC
                                                                                                 LLC
Division, CV-16-03270-PHX-DGC
Julie Bozak v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-03290-PHX-DGC     Moody Law Firm, Inc.
CV-16-03290-PHX-DGC
Donald Bigelow and Alice Bigelow v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-16-03317-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-16-03317-PHX-DGC
Michael Hudson and Teresa Hudson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-16-03328-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-03328-PHX-DGC




                                                                - 25 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 27 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
David Michael Maxwell and Bonnie Lee Maxwell v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-16-03349-PHX-DGC     Lopez McHugh LLP
District of Arizona, Phoenix Division, CV-16-03349-PHX-DGC
Stewart Tony Moore v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-03366-PHX-DGC     Nations Law Firm
Division, CV-16-03366-PHX-DGC
Terri L. Grimes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-03381-PHX-DGC     Nations Law Firm
CV-16-03381-PHX-DGC
William Alfred MacArthur and Dorothy Mary MacArthur v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District       CV-16-03385-PHX-DGC     Nations Law Firm
Court, District of Arizona, Phoenix Division, CV-16-03385-PHX-DGC
Nancy M. Deinlein and Paul B. Deinlein, Jr. v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-16-03431-PHX-DGC     Arbaugh Law, LLC
Arizona, Phoenix Division, CV-16-03431-PHX-DGC
Deborah Allshouse v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-03439-PHX-DGC     Curtis Law Group
Division, CV-16-03439-PHX-DGC
Deborah McElroy v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-16-03440-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-16-03440-PHX-DGC
Mark Cash v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-03462-PHX-DGC     Lopez McHugh LLP
CV-16-03462-PHX-DGC
Rose Ann Hoffman, as Representative of the Estate of Kevin Lee
Hoffman v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                            CV-16-03463-PHX-DGC     Nations Law Firm
States District Court, District of Arizona, Phoenix Division, CV-16-
03463-PHX-DGC



                                                                  - 26 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 28 of 132




                              Case Caption                               Current Civil Action       Plaintiff Counsel
Terry Angel and Sandra Ann Angel v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-03467-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-03467-PHX-DGC
John H. Shutts, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-16-03560-PHX-DGC     Lopez McHugh LLP
Division, CV-16-03560-PHX-DGC
Robert Highsmith and Karen Highsmith v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-03582-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-03582-PHX-DGC
Kelly Newbry v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-16-03586-PHX-DGC     Goldenberg Law, PLLC
CV-16-03586-PHX-DGC
Sharon Schultz and Thomas R. Schultz v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-03604-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-03604-PHX-DGC
Laura Chance and Mark Allen Chance, Sr. v. C. R. Bard, Inc., and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-03627-PHX-DGC     Baron & Budd PC
Arizona, Phoenix Division, CV-16-03627-PHX-DGC
Cathy Jo Armstrong and James Armstrong v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-03693-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-16-03693-PHX-DGC
Thomas Groen and Aimee Groen v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of    CV-16-03723-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-03723-PHX-DGC
Bruce Palmer and Irene Palmer v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,      CV-16-03741-PHX-DGC     Motley Rice LLC
Phoenix Division, CV-16-03741-PHX-DGC




                                                               - 27 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 29 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Olanda Morton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03744-PHX-DGC     Motley Rice LLC
CV-16-03744-PHX-DGC
Bradley Cameron v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-03750-PHX-DGC     Lopez McHugh LLP
Division, CV-16-03750-PHX-DGC
Andrew Daniel and Nichole Daniel v. C. R. Bard, Inc. and Bard
                                                                                                  Law Offices of Jeffrey S
Peripheral Vascular, Inc., United States District Court, District of      CV-16-03756-PHX-DGC
                                                                                                  Glassman
Arizona, Phoenix Division, CV-16-03756-PHX-DGC
Edmund Eastman, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-03760-PHX-DGC     Baron & Budd PC
Division, CV-16-03760-PHX-DGC
Margaret Elizabeth Hagood v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-03798-PHX-DGC     Nations Law Firm
Phoenix Division, CV-16-03798-PHX-DGC
Andrew Johnson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03816-PHX-DGC     Baron & Budd PC
CV-16-03816-PHX-DGC
Fred Petsche and Hayley Petsche v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-16-03849-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-03849-PHX-DGC
Richard Leitch v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03861-PHX-DGC     Motley Rice LLC
CV-16-03861-PHX-DGC
Williard Ehlers v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03926-PHX-DGC     Motley Rice LLC
CV-16-03926-PHX-DGC




                                                                 - 28 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 30 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Latasha Prophet v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03945-PHX-DGC     Motley Rice LLC
CV-16-03945-PHX-DGC
Barbara George v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-03987-PHX-DGC     Gruber & Gruber
CV-16-03987-PHX-DGC
Sheryl J. Kae v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Branstetter, Stranch &
United States District Court, District of Arizona, Phoenix Division,      CV-16-04004-PHX-DGC
                                                                                                  Jennings PLLC
CV-16-04004-PHX-DGC
Abdul-Mutaal Bilal v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-04007-PHX-DGC     Lopez McHugh LLP
Division, CV-16-04007-PHX-DGC
Joann Cardona and Angel Cardona v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-16-04008-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-04008-PHX-DGC
Angela Gibson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04009-PHX-DGC     Lopez McHugh LLP
CV-16-04009-PHX-DGC
Jason Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04013-PHX-DGC     Lopez McHugh LLP
CV-16-04013-PHX-DGC
Michelle Baggett v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-04030-PHX-DGC     Lopez McHugh LLP
Division, CV-16-04030-PHX-DGC
Sheila May and George May v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-04035-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-04035-PHX-DGC




                                                                 - 29 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 31 of 132




                              Case Caption                                Current Civil Action        Plaintiff Counsel
Brian Morrison v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04040-PHX-DGC     Lopez McHugh LLP
CV-16-04040-PHX-DGC
Diane Reynoldson and Mike Reynoldson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-16-04041-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-16-04041-PHX-DGC
Tony Walker v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04042-PHX-DGC     Lopez McHugh LLP
CV-16-04042-PHX-DGC
Roberta Peach and Wells Peach v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                 Blasingame, Burch, Garrard
Vascular, Inc., United States District Court, District of Arizona,       CV-16-04071-PHX-DGC
                                                                                                 & Ashley, PC
Phoenix Division, CV-16-04071-PHX-DGC
Roma Trice and Terry Joe Trice v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-16-04088-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-16-04088-PHX-DGC
Ann Brosnihan v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Law Offices of Jeffrey S
United States District Court, District of Arizona, Phoenix Division,     CV-16-04095-PHX-DGC
                                                                                                 Glassman
CV-16-04095-PHX-DGC
James C. Adolphson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-04099-PHX-DGC     Gruber & Gruber
Division, CV-16-04099-PHX-DGC
Christina Anguin v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-04105-PHX-DGC     Gruber & Gruber
Division, CV-16-04105-PHX-DGC
Sharica Williamson, as Personal Representative of the Estate of
Michael Williamson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                         CV-16-04115-PHX-DGC     Lopez McHugh LLP
Inc., United States District Court, District of Arizona, Phoenix
Division, CV-16-04115-PHX-DGC



                                                                - 30 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 32 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Frances J. Bates v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04129-PHX-DGC     Gruber & Gruber
CV-16-04129-PHX-DGC
Brett Beady v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04130-PHX-DGC     Gruber & Gruber
CV-16-04130-PHX-DGC
William C. Blankenship v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-16-04135-PHX-DGC     Gruber & Gruber
Phoenix Division, CV-16-04135-PHX-DGC
George Boncoraglio v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-16-04137-PHX-DGC     Gruber & Gruber
Division, CV-16-04137-PHX-DGC
Charles Hensel v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04139-PHX-DGC     Lopez McHugh LLP
CV-16-04139-PHX-DGC
Anthony J. Bradford v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-16-04148-PHX-DGC     Gruber & Gruber
Division, CV-16-04148-PHX-DGC
Robert L. Carter, Sr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-16-04149-PHX-DGC     Gruber & Gruber
Division, CV-16-04149-PHX-DGC
Patricia Clark v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04150-PHX-DGC     Gruber & Gruber
CV-16-04150-PHX-DGC
Eleanor E. Crabtree v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-16-04153-PHX-DGC     Gruber & Gruber
Division, CV-16-04153-PHX-DGC




                                                                  - 31 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 33 of 132




                              Case Caption                                  Current Civil Action        Plaintiff Counsel
Velma F. Dinkle v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04155-PHX-DGC     Gruber & Gruber
CV-16-04155-PHX-DGC
Patricia Emery v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04169-PHX-DGC     Gruber & Gruber
CV-16-04169-PHX-DGC
Lois Ganschow v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04171-PHX-DGC     Gruber & Gruber
CV-16-04171-PHX-DGC
Debbie Spallone v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04173-PHX-DGC     Heaviside Reed Zaic
CV-16-04173-PHX-DGC
Jesse D. Goshert v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04187-PHX-DGC     Gruber & Gruber
CV-16-04187-PHX-DGC
Valli Deck v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04199-PHX-DGC     Gruber & Gruber
CV-16-04199-PHX-DGC
Christopher Hampton v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-16-04202-PHX-DGC     Gruber & Gruber
Division, CV-16-04202-PHX-DGC
Jonathan Haynes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-16-04203-PHX-DGC     Gruber & Gruber
CV-16-04203-PHX-DGC
Charles Derek Hill v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-16-04215-PHX-DGC     Gruber & Gruber
Division, CV-16-04215-PHX-DGC




                                                                 - 32 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 34 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
John Lane v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04216-PHX-DGC     Gruber & Gruber
CV-16-04216-PHX-DGC
Cretest Lloyd v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04218-PHX-DGC     Gruber & Gruber
CV-16-04218-PHX-DGC
Diane L. Martino, as Successor in Interest of the Estate of Christina
Martino v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                          CV-16-04219-PHX-DGC     Gruber & Gruber
States District Court, District of Arizona, Phoenix Division, CV-16-
04219-PHX-DGC
Paul K. Marx, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-04226-PHX-DGC     Gruber & Gruber
Division, CV-16-04226-PHX-DGC
Michael E. Mays v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04227-PHX-DGC     Gruber & Gruber
CV-16-04227-PHX-DGC
Barbara Miller v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04241-PHX-DGC     Gruber & Gruber
CV-16-04241-PHX-DGC
Travis E. Moseley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-04242-PHX-DGC     Gruber & Gruber
Division, CV-16-04242-PHX-DGC
Gregory Nevadomski v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-16-04243-PHX-DGC     Gruber & Gruber
Division, CV-16-04243-PHX-DGC
Michael Lawrence Orlowski v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-16-04245-PHX-DGC     Gruber & Gruber
Phoenix Division, CV-16-04245-PHX-DGC



                                                                - 33 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 35 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Michael Parmenter v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-04246-PHX-DGC     Gruber & Gruber
Division, CV-16-04246-PHX-DGC
William Pearce v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04247-PHX-DGC     Gruber & Gruber
CV-16-04247-PHX-DGC
Jeffery Raleigh v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04259-PHX-DGC     Gruber & Gruber
CV-16-04259-PHX-DGC
Robin L. Robinson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-16-04263-PHX-DGC     Gruber & Gruber
Division, CV-16-04263-PHX-DGC
Bobbie Romig v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04276-PHX-DGC     Gruber & Gruber
CV-16-04276-PHX-DGC
Gary Serres v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04279-PHX-DGC     Gruber & Gruber
CV-16-04279-PHX-DGC
Kayla Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04280-PHX-DGC     Gruber & Gruber
CV-16-04280-PHX-DGC
Paul A. Souza v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04281-PHX-DGC     Gruber & Gruber
CV-16-04281-PHX-DGC
Richard Squitieri v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-16-04282-PHX-DGC     Gruber & Gruber
CV-16-04282-PHX-DGC




                                                                  - 34 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 36 of 132




                              Case Caption                                Current Civil Action        Plaintiff Counsel
Patricia Stephens v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-04292-PHX-DGC     Gruber & Gruber
Division, CV-16-04292-PHX-DGC
Nancy Walker v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04304-PHX-DGC     Gruber & Gruber
CV-16-04304-PHX-DGC
Brenda Hurt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04308-PHX-DGC     Curtis Law Group
CV-16-04308-PHX-DGC
Elton L. Ward v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04310-PHX-DGC     Gruber & Gruber
CV-16-04310-PHX-DGC
Keith Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04311-PHX-DGC     Gruber & Gruber
CV-16-04311-PHX-DGC
Rose Wisniach v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04312-PHX-DGC     Gruber & Gruber
CV-16-04312-PHX-DGC
Zachary Garvin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-16-04417-PHX-DGC     Gruber & Gruber
CV-16-04417-PHX-DGC
Stephany Steinmuller v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-16-04424-PHX-DGC     Gruber & Gruber
Division, CV-16-04424-PHX-DGC
Amy White v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,     CV-16-04427-PHX-DGC
                                                                                                 & Ashley, PC
CV-16-04427-PHX-DGC




                                                                - 35 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 37 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Barbara Woods v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,      CV-16-04428-PHX-DGC
                                                                                                  & Ashley, PC
CV-16-04428-PHX-DGC
Arlene Anderwald and Noel Anderwald v. C. R. Bard, Inc. and Bard
                                                                                                  Blasingame, Burch, Garrard
Peripheral Vascular, Inc., United States District Court, District of      CV-16-04459-PHX-DGC
                                                                                                  & Ashley, PC
Arizona, Phoenix Division, CV-16-04459-PHX-DGC
Jeanne Swartz, as Executor of the Estate of Mark Swartz (deceased) v.
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States                                Blasingame, Burch, Garrard
                                                                          CV-16-04488-PHX-DGC
District Court, District of Arizona, Phoenix Division, CV-16-04488-                               & Ashley, PC
PHX-DGC
Darin Zech v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,      CV-16-04491-PHX-DGC
                                                                                                  & Ashley, PC
CV-16-04491-PHX-DGC
Sharunda Tarver v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-16-04575-PHX-DGC     Goldenberg Law, PLLC
CV-16-04575-PHX-DGC
Ronald Eugene Bolt and Linda Jo Bolt v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-17-00063-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-00063-PHX-DGC
Alfredia Brown-Hay v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-00064-PHX-DGC     Nations Law Firm
Division, CV-17-00064-PHX-DGC
Lester Dale McCartney v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-17-00126-PHX-DGC     Baron & Budd PC
Phoenix Division, CV-17-00126-PHX-DGC
Mondier Khaira v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00148-PHX-DGC     Lopez McHugh LLP
CV-17-00148-PHX-DGC



                                                                 - 36 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 38 of 132




                               Case Caption                                  Current Civil Action       Plaintiff Counsel
Philip A. Deschaine, Jr. and Joyce Deschaine v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-00192-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-17-00192-PHX-DGC
Jerald Lulie as Plaintiff for the Estate of Aldona Lulie v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-17-00193-PHX-DGC     Goldenberg Law, PLLC
District of Arizona, Phoenix Division, CV-17-00193-PHX-DGC
Timothy L. Brengel v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Keating Muething &
Inc., United States District Court, District of Arizona, Phoenix            CV-17-00200-PHX-DGC
                                                                                                    Klekamp PLLC
Division, CV-17-00200-PHX-DGC
Sean Grace, as Administratix of the Estate of Lisa Jenkins v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District       CV-17-00201-PHX-DGC     Bottar Leone, PLLC
Court, District of Arizona, Phoenix Division, CV-17-00201-PHX-DGC
Bobby Ray Barker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Sweeney Merrigan Law,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-00338-PHX-DGC
                                                                                                    LLP
Division, CV-17-00338-PHX-DGC
Conni Conley Akers and Keith Akers v. C. R. Bard, Inc. and Bard
                                                                                                    Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of        CV-17-00344-PHX-DGC
                                                                                                    Bernstein, LLP
Arizona, Phoenix Division, CV-17-00344-PHX-DGC
Maria Posato v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-17-00345-PHX-DGC
                                                                                                    Bernstein, LLP
CV-17-00345-PHX-DGC
Monica Oliver v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00346-PHX-DGC     Lopez McHugh LLP
CV-17-00346-PHX-DGC
Scott Christopher Diana v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                    Lieff Cabraser Heimann &
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00347-PHX-DGC
                                                                                                    Bernstein, LLP
Phoenix Division, CV-17-00347-PHX-DGC




                                                                  - 37 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 39 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Nils A. Soderberg v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Sweeney Merrigan Law,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-00349-PHX-DGC
                                                                                                  LLP
Division, CV-17-00349-PHX-DGC
Earlma Vincent v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00351-PHX-DGC
                                                                                                  LLP
CV-17-00351-PHX-DGC
Salvatore John Merenda v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                  Lieff Cabraser Heimann &
Vascular, Inc., United States District Court, District of Arizona,        CV-17-00376-PHX-DGC
                                                                                                  Bernstein, LLP
Phoenix Division, CV-17-00376-PHX-DGC
Nedra Hartfield and Terrice Hartfield v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-17-00385-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-17-00385-PHX-DGC
Linda Austin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00387-PHX-DGC     Goldenberg Law, PLLC
CV-17-00387-PHX-DGC
Robert Gerken v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00389-PHX-DGC     Goldenberg Law, PLLC
CV-17-00389-PHX-DGC
Carol McCormick v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-00391-PHX-DGC     Goldenberg Law, PLLC
Division, CV-17-00391-PHX-DGC
Diane Suiter v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00393-PHX-DGC     Goldenberg Law, PLLC
CV-17-00393-PHX-DGC
Essie Laughlin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00425-PHX-DGC
                                                                                                  LLP
CV-17-00425-PHX-DGC




                                                                 - 38 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 40 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Stephen Beers v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-17-00473-PHX-DGC     Moody Law Firm, Inc.
CV-17-00473-PHX-DGC
Janie Arcos v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-17-00491-PHX-DGC     Curtis Law Group
CV-17-00491-PHX-DGC
Sharon Dion v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-17-00492-PHX-DGC     Curtis Law Group
CV-17-00492-PHX-DGC
Marjorie Linville v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-17-00493-PHX-DGC     Curtis Law Group
Division, CV-17-00493-PHX-DGC
Kathryn Hull v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-17-00494-PHX-DGC     Curtis Law Group
CV-17-00494-PHX-DGC
Judy Richard v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-17-00500-PHX-DGC     Moody Law Firm, Inc.
CV-17-00500-PHX-DGC
Crystal Thomas and James Thomas v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-17-00509-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-00509-PHX-DGC
Gary Glazebrook v. C. R. Bard, Inc., and Bard Peripheral Vascular,
                                                                                                   Rosenbaum & Rosenbaum,
Inc., United States District Court, District of Arizona, Phoenix           CV-17-00530-PHX-DGC
                                                                                                   PC
Division, CV-17-00530-PHX-DGC
Danus Bryson Chrisley, et al, v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-00559-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-00559-PHX-DGC




                                                                  - 39 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 41 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Shana Glenney v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00560-PHX-DGC     Lopez McHugh LLP
CV-17-00560-PHX-DGC
Latrice Hatten, a/k/a Latrice Gray and Avery Hatten v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,         CV-17-00590-PHX-DGC     Stark & Stark, P.C.
District of Arizona, Phoenix Division, CV-17-00590-PHX-DGC
Angelee Freeman v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-00591-PHX-DGC     Stark & Stark, P.C.
Division, CV-17-00591-PHX-DGC
Arthandra Guinn v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00620-PHX-DGC     Lopez McHugh LLP
CV-17-00620-PHX-DGC
Edward Huderski v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Blasingame, Burch, Garrard
Inc., United States District Court, District of Arizona, Phoenix          CV-17-00637-PHX-DGC
                                                                                                  & Ashley, PC
Division, CV-17-00637-PHX-DGC
Ronda Breeden v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-00653-PHX-DGC     Lopez McHugh LLP
CV-17-00653-PHX-DGC
Tyrone Roy Auzenne v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-00655-PHX-DGC     Nations Law Firm
Division, CV-17-00655-PHX-DGC
Tarek Hamandi and Ana Lizardo v. C. R. Bard, Inc. and Bard
                                                                                                  Law Offices of Sean M
Peripheral Vascular, Inc., United States District Court, District of      CV-17-00661-PHX-DGC
                                                                                                  Cleary, PA
Arizona, Phoenix Division, CV-17-00661-PHX-DGC
Brenda Jackson as Plaintiff in the Estate of Gladys Trawick v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District     CV-17-00677-PHX-DGC     Goldenberg Law, PLLC
Court, District of Arizona, Phoenix Division, CV-17-00677-PHX-DGC




                                                                - 40 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 42 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Jennifer Aguirre, as Personal Representative of the Estate of Boyd W.
Brown v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                            CV-17-00678-PHX-DGC     Goldenberg Law, PLLC
States District Court, District of Arizona, Phoenix Division, CV-17-
00678-PHX-DGC
Cheryl Sinclair v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00681-PHX-DGC     Goldenberg Law, PLLC
CV-17-00681-PHX-DGC
William I. Braunstein and Farrel R. Baunstein v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-00682-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-17-00682-PHX-DGC
Loyd Lamar Tedder, Jr. and Linda Dianne Hunt Tedder v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-17-00711-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-00711-PHX-DGC
Debra Diane Alexander and Larry Dean Alexander v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-17-00729-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-00729-PHX-DGC
Gwendolyn Misner v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-00732-PHX-DGC     Nations Law Firm
Division, CV-17-00732-PHX-DGC
Ricardo Hollingsworth v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00746-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-17-00746-PHX-DGC
Heidi Gennrich v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00750-PHX-DGC
                                                                                                    PC
CV-17-00750-PHX-DGC
Patricia Calim and Aman Calim v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00777-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-17-00777-PHX-DGC



                                                                  - 41 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 43 of 132




                              Case Caption                                Current Civil Action        Plaintiff Counsel
Linda Marsella and Nicholas Marsella v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-00778-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-17-00778-PHX-DGC
Phillip Allen and Teresa Allen v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-00779-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-17-00779-PHX-DGC
Robert Robertson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Blasingame, Burch, Garrard
Inc., United States District Court, District of Arizona, Phoenix         CV-17-00812-PHX-DGC
                                                                                                 & Ashley, PC
Division, CV-17-00812-PHX-DGC
Charles Newton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-00814-PHX-DGC     Curtis Law Group
CV-17-00814-PHX-DGC
Joshua Cortez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,     CV-17-00828-PHX-DGC
                                                                                                 & Ashley, PC
CV-17-00828-PHX-DGC
Sheri Reeder v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,     CV-17-00842-PHX-DGC
                                                                                                 PC
CV-17-00842-PHX-DGC
Roberta Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Blasingame, Burch, Garrard
Inc., United States District Court, District of Arizona, Phoenix         CV-17-00848-PHX-DGC
                                                                                                 & Ashley, PC
Division, CV-17-00848-PHX-DGC
Anthony Thomas Henson v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-00866-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-00866-PHX-DGC
Tracie Lynn Taberski and Walter Alexander Taberski, Jr. v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,   CV-17-00867-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-00867-PHX-DGC




                                                               - 42 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 44 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Michael Newson and Iris Newson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-00869-PHX-DGC     Robenalt Law Firm, Inc.
Arizona, Phoenix Division, CV-17-00869-PHX-DGC
Cleo Myles v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00880-PHX-DGC     Nations Law Firm
CV-17-00880-PHX-DGC
Kelvin Hall v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00883-PHX-DGC
                                                                                                    PC
CV-17-00883-PHX-DGC
Tracy Pirl v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00899-PHX-DGC     Potts Law Firm, LLP
CV-17-00899-PHX-DGC
Patricia Kelly Hall and William Kevin Hall v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-00901-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-00901-PHX-DGC
Sheila Kay Pults v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00904-PHX-DGC     Nations Law Firm
CV-17-00904-PHX-DGC
Donald Boyce and Jeri Boyce v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00956-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-17-00956-PHX-DGC
Stevie Sorensen v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00958-PHX-DGC     Johnson Becker, PLLC
CV-17-00958-PHX-DGC
Bonnie Spicer v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00967-PHX-DGC     Goldenberg Law, PLLC
CV-17-00967-PHX-DGC




                                                                   - 43 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 45 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Floyd Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00968-PHX-DGC     Goldenberg Law, PLLC
CV-17-00968-PHX-DGC
Joseph Wendal Desbien v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00971-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-00971-PHX-DGC
Barbara Hunt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-00972-PHX-DGC     Curtis Law Group
CV-17-00972-PHX-DGC
Jessica Anne Humphreys v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00974-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-00974-PHX-DGC
Lisa Ann Pegram Miller v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-00980-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-00980-PHX-DGC
Robert J. White and Elizabeth A. White v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-00982-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-17-00982-PHX-DGC
Raylene Michelle Skipping and Robert Skipping v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-00983-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-00983-PHX-DGC
Richard Eugene Kozlowski v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01004-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01004-PHX-DGC
Patti Lynn Reynolds v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01106-PHX-DGC     Nations Law Firm
Division, CV-17-01106-PHX-DGC




                                                                  - 44 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 46 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Anita Darlene Warr v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01116-PHX-DGC     Nations Law Firm
Division, CV-17-01116-PHX-DGC
Jacob Frederick Robbins v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01122-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01122-PHX-DGC
Rita A. Wells v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01156-PHX-DGC     Motley Rice LLC
CV-17-01156-PHX-DGC
Erma Lee Johnson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01158-PHX-DGC     Nations Law Firm
Division, CV-17-01158-PHX-DGC
Vera Loretta Roundtree v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01168-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01168-PHX-DGC
Terry Lee Schwinn and Phyllis Ann Schwinn v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-01169-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-01169-PHX-DGC
Sharon Irma Kay Smith v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01171-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01171-PHX-DGC
Misti Dawn Motter v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01172-PHX-DGC     Nations Law Firm
Division, CV-17-01172-PHX-DGC
Deborah Wynn and Wilson Jerry Wynn v. C. R. Bard, Inc. and Bard
                                                                                                    Blasingame, Burch, Garrard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-01176-PHX-DGC
                                                                                                    & Ashley, PC
Arizona, Phoenix Division, CV-17-01176-PHX-DGC




                                                                   - 45 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 47 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Albertha Moody Brown v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01178-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01178-PHX-DGC
Susan Collis and Gerald Collis v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01209-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-17-01209-PHX-DGC
Thomas Earl Woolsey and Manuela Woolsey v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-01210-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-01210-PHX-DGC
Sandi Cantrell v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01216-PHX-DGC     Nations Law Firm
CV-17-01216-PHX-DGC
David Ray Ash and Eva Ash v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01218-PHX-DGC     Borgess Law, LLC
Phoenix Division, CV-17-01218-PHX-DGC
Hubert Edward Earvin, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01240-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01240-PHX-DGC
Lanny Lee Benton v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United states District Court, District of Arizona, Phoenix            CV-17-01241-PHX-DGC     Nations Law Firm
Division, CV-17-01241-PHX-DGC
Brenda Carol McDaniel v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01242-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01242-PHX-DGC
Donna Michel and John Michel v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01245-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-17-01245-PHX-DGC




                                                                   - 46 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 48 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Joseph Hayward v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01246-PHX-DGC     Goldenberg Law, PLLC
CV-17-01246-PHX-DGC
Anthony Ellis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01247-PHX-DGC     Goldenberg Law, PLLC
CV-17-01247-PHX-DGC
David Valerga v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01250-PHX-DGC     Goldenberg Law, PLLC
CV-17-01250-PHX-DGC
Lois Mendez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01251-PHX-DGC     Goldenberg Law, PLLC
CV-17-01251-PHX-DGC
Cheryl McBean v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01273-PHX-DGC     Lopez McHugh LLP
CV-17-01273-PHX-DGC
Patrick Victor Caldwell v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01286-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01286-PHX-DGC
Scott Michael Galbraith, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01287-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01287-PHX-DGC
Reginald Usry and Judith Usry v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01295-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-17-01295-PHX-DGC
Loretta Ann Pearsall v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-01299-PHX-DGC     Lopez McHugh LLP
Division, CV-17-01299-PHX-DGC




                                                                - 47 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 49 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Margaret McGriff v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-01300-PHX-DGC     Lopez McHugh LLP
Division, CV-17-01300-PHX-DGC
Charles Fletcher Cooper, Jr. and Betty Hunt Cooper v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,        CV-17-01308-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-01308-PHX-DGC
Shaun Helton, as Personal Representative of the Estate of Beulah Mae
Slatten and Sherman Scott Slatten v. C. R. Bard, Inc. and Bard
                                                                         CV-17-01314-PHX-DGC     Nations Law Firm
Peripheral Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-01314-PHX-DGC
Barbara Frye and Eddie Frye v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01340-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-17-01340-PHX-DGC
Wade Monroe Bowers and Giselle Patricia Lopez v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,        CV-17-01341-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-01341-PHX-DGC
Ashley Pfliger v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01343-PHX-DGC     Johnson Becker, PLLC
CV-17-01343-PHX-DGC
Jamelle Moen v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01344-PHX-DGC     Johnson Becker, PLLC
CV-17-01344-PHX-DGC
Pamela Moss Johnson-Morrison v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01347-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01347-PHX-DGC
Cleran Gipson and Regina Gipson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-01348-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-17-01348-PHX-DGC



                                                               - 48 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 50 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Roy W. Hill and Sheryl Hill v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01349-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-17-01349-PHX-DGC
Clifford Noel, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-01350-PHX-DGC     Goldenberg Law, PLLC
Division, CV-17-01350-PHX-DGC
William Faria v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01351-PHX-DGC     Goldenberg Law, PLLC
CV-17-01351-PHX-DGC
Scott Roth v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01352-PHX-DGC     Goldenberg Law, PLLC
CV-17-01352-PHX-DGC
Carrie Whitmore v. C. R. Bard, Inc., United States District Court,
                                                                         CV-17-01353-PHX-DGC     Baron & Budd PC
District of Arizona, Phoenix Division, CV-17-01353-PHX-DGC
Verna Legan v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01354-PHX-DGC     Baron & Budd PC
CV-17-01354-PHX-DGC
Tyrone Cooper v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01355-PHX-DGC     Baron & Budd PC
CV-17-01355-PHX-DGC
Richard Ward v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01356-PHX-DGC     Baron & Budd PC
CV-17-01356-PHX-DGC
Jack Ward v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-01357-PHX-DGC     Baron & Budd PC
CV-17-01357-PHX-DGC
RaSheedah El-Amin v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-01358-PHX-DGC     Baron & Budd PC
Division, CV-17-01358-PHX-DGC


                                                                - 49 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 51 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Leoma Lambert v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01359-PHX-DGC     Baron & Budd PC
CV-17-01359-PHX-DGC
Stephanie Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-01360-PHX-DGC     Baron & Budd PC
Division, CV-17-01360-PHX-DGC
Edward Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01361-PHX-DGC     Baron & Budd PC
CV-17-01361-PHX-DGC
Pia Clea v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix Division, CV-17-      CV-17-01362-PHX-DGC     Baron & Budd PC
01362-PHX-DGC
William Jewels Reid v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-01369-PHX-DGC     Nations Law Firm
Division, CV-17-01369-PHX-DGC
Allan Dickey Muthler v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-01375-PHX-DGC     Nations Law Firm
Division, CV-17-01375-PHX-DGC
Sheridean Huff v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01380-PHX-DGC     Nations Law Firm
CV-17-01380-PHX-DGC
Carter Wayne Gordon and Laurie Elizabeth Gordon v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,         CV-17-01381-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-01381-PHX-DGC
Calvin Finnels v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01382-PHX-DGC     Baron & Budd PC
CV-17-01382-PHX-DGC




                                                                - 50 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 52 of 132




                               Case Caption                                Current Civil Action       Plaintiff Counsel
Donald Brown, as Anticipated Personal Representative of the Estate of
Virginia Watson, v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                          CV-17-01383-PHX-DGC     Baron & Budd PC
Inc., United States District Court, District of Arizona, Phoenix
Division, CV-17-01383-PHX-DGC
Ruth Nelson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01384-PHX-DGC     Baron & Budd PC
CV-17-01384-PHX-DGC
Mark Angelo v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01385-PHX-DGC     Baron & Budd PC
CV-17-01385-PHX-DGC
Jill Ferroni v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01386-PHX-DGC     Baron & Budd PC
CV-17-01386-PHX-DGC
Freddie Flippin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01387-PHX-DGC     Baron & Budd PC
CV-17-01387-PHX-DGC
Elisha Wertz v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01389-PHX-DGC     Baron & Budd PC
CV-17-01389-PHX-DGC
Shaphia Lambert v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01393-PHX-DGC     Lopez McHugh LLP
CV-17-01393-PHX-DGC
Trina Cottam v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01401-PHX-DGC     Lopez McHugh LLP
CV-17-01401-PHX-DGC
Linda Davis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01402-PHX-DGC     Lopez McHugh LLP
CV-17-01402-PHX-DGC



                                                                - 51 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 53 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Marie Elizabeth Drew and Alfred Leland Drew v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-01405-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-01405-PHX-DGC
Robert W. Dostie v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01406-PHX-DGC     Nations Law Firm
Division, CV-17-01406-PHX-DGC
Amanda Rene Flynn and James Brandon Flynn v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-01407-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-01407-PHX-DGC
JoAnn Hubbard Johnson and James Lee Johnson v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-17-01408-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-01408-PHX-DGC
Linda Dismuke v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01437-PHX-DGC
                                                                                                    LLC
CV-17-01437-PHX-DGC
Susan Parmley v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01438-PHX-DGC
                                                                                                    LLC
CV-17-01438-PHX-DGC
Calvin Spigner v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01440-PHX-DGC
                                                                                                    LLC
CV-17-01440-PHX-DGC
Fredeswinda Reyes v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Childers, Schlueter & Smith,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01441-PHX-DGC
                                                                                                    LLC
Division, CV-17-01441-PHX-DGC
Corey James Risk and Cleora Uthana Risk v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-01443-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-01443-PHX-DGC




                                                                   - 52 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 54 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Rebecca Labaki v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01471-PHX-DGC
                                                                                                  LLP
CV-17-01471-PHX-DGC
Paso Harrison v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01485-PHX-DGC
                                                                                                  LLP
CV-17-01485-PHX-DGC
Louann Melton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01507-PHX-DGC     Curtis Law Group
CV-17-01507-PHX-DGC
James Scott v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01508-PHX-DGC     Curtis Law Group
CV-17-01508-PHX-DGC
Bonita Jean Wilde v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-01525-PHX-DGC     Lopez McHugh LLP
Division, CV-17-01525-PHX-DGC
Deborah Brooks v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01533-PHX-DGC     Lopez McHugh LLP
CV-17-01533-PHX-DGC
Katherine Lucas v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01535-PHX-DGC     Karsman, McKenzie & Hart
CV-17-01535-PHX-DGC
Kimberly Franks v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01551-PHX-DGC     Gruber & Gruber
CV-17-01551-PHX-DGC
Thaddeus Carter v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-01615-PHX-DGC     Goldenberg Law, PLLC
CV-17-01615-PHX-DGC




                                                                - 53 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 55 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Drema June Ashley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01619-PHX-DGC     Motley Rice LLC
Division, CV-17-01619-PHX-DGC
Dennis Lynn Botterbusch and Michelle Botterbusch v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-17-01643-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-01643-PHX-DGC
Aubrey Dean Self v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01644-PHX-DGC     Nations Law Firm
Division, CV-17-01644-PHX-DGC
Granderson Davis, Jr. and Katrina Ann Davis v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-01645-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-01645-PHX-DGC
Evelyn Irene Gillespie v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01646-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01646-PHX-DGC
Kimberly Ann Hozlock v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-01647-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01647-PHX-DGC
John Nathan Hale v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01648-PHX-DGC     Nations Law Firm
Division, CV-17-01648-PHX-DGC
Corey Lee Hawker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01649-PHX-DGC     Nations Law Firm
Division, CV-17-01649-PHX-DGC
Veronica Faye Echols v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-01650-PHX-DGC     Nations Law Firm
Division, CV-17-01650-PHX-DGC




                                                                  - 54 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 56 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Jeremy Brandon Clark v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01651-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01651-PHX-DGC
Martha Stoddard Harrison v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                 Lieff Cabraser Heimann &
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01679-PHX-DGC
                                                                                                 Bernstein, LLP
Phoenix Division, CV-17-01679-PHX-DGC
Grace M. Jordan, Individually and as Representative of the Estate of
Emma Jean Botts, v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                         CV-17-01682-PHX-DGC     Nations Law Firm
Inc., United States District Court, District of Arizona, Phoenix
Division, CV-17-01682-PHX-DGC
Edwin Anthony Faries v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                 Lieff Cabraser Heimann &
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01701-PHX-DGC
                                                                                                 Bernstein, LLP
Phoenix Division, CV-17-01701-PHX-DGC
Roxanne G. Parson, as personal representative of the Estate of Ruth H.
Johnson, deceased v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                         CV-17-01724-PHX-DGC     Lopez McHugh LLP
Inc., United States District Court, District of Arizona, Phoenix
Division, CV-17-01724-PHX-DGC
Steven Craig Stevens v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-01763-PHX-DGC     Nations Law Firm
Division, CV-17-01763-PHX-DGC
James Benjamin Barnes, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01764-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-01764-PHX-DGC
Deborah Dees and Jerome Dees v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-01789-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-17-01789-PHX-DGC
Lisa Marie Monaghan and Craig Michael Ooranger v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,        CV-17-01824-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-01824-PHX-DGC


                                                                - 55 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 57 of 132




                             Case Caption                                    Current Civil Action        Plaintiff Counsel
Michael Fisher v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01845-PHX-DGC     Goldenberg Law, PLLC
CV-17-01845-PHX-DGC
William Grey v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01846-PHX-DGC     Goldenberg Law, PLLC
CV-17-01846-PHX-DGC
Derrick Gipson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01851-PHX-DGC     Lopez McHugh LLP
CV-17-01851-PHX-DGC
Chon Anderson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-01858-PHX-DGC     Lopez McHugh LLP
CV-17-01858-PHX-DGC
Francisco Lopez and Alix Y Rosario Nunez v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-01880-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-01880-PHX-DGC
Charles Henry Hofbauer and Frances Mary Hofbauer v. C. R. Bard,
                                                                                                    Lieff Cabraser Heimann &
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-17-01888-PHX-DGC
                                                                                                    Bernstein, LLP
District of Arizona, Phoenix Division, CV-17-01888-PHX-DGC
Charlene Luther v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Law Offices of Jeffrey S
United States District Court, District of Arizona, Phoenix Division,        CV-17-02054-PHX-DGC
                                                                                                    Glassman
CV-17-02054-PHX-DGC
Barry Ford v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02066-PHX-DGC     Goldenberg Law, PLLC
CV-17-02066-PHX-DGC
Twala Clifton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02067-PHX-DGC     Goldenberg Law, PLLC
CV-17-02067-PHX-DGC




                                                                   - 56 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 58 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Leon Coudriet and Georgia Coudriet v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-02101-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-02101-PHX-DGC
Kelly Marie Bryant v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02103-PHX-DGC     Lopez McHugh LLP
Division, CV-17-02103-PHX-DGC
David DeLeon v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02104-PHX-DGC     Lopez McHugh LLP
CV-17-02104-PHX-DGC
Heather Davis and Robert Davis v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-02105-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-02105-PHX-DGC
Jerold Meier v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02128-PHX-DGC     Lopez McHugh LLP
CV-17-02128-PHX-DGC
Michael Wayne Adams, Sr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-02137-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02137-PHX-DGC
Christian Anthony Bryant v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-02138-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02138-PHX-DGC
Terrance Decarlos Mintz v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-02139-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02139-PHX-DGC
Darrell Kenard Brooks v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-02140-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02140-PHX-DGC




                                                                - 57 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 59 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
John Lewis Pecze, Sr. and Joan Pearl Pecze v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-02142-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02142-PHX-DGC
Clefton Shennell Green v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-02148-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02148-PHX-DGC
David Anthony Hodges v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-02149-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02149-PHX-DGC
Dana Lee Cantrell v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-02151-PHX-DGC     Nations Law Firm
Division, CV-17-02151-PHX-DGC
Lloyd Cayman v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02176-PHX-DGC
                                                                                                    LLP
CV-17-02176-PHX-DGC
Debbra Leach v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02177-PHX-DGC
                                                                                                    LLP
CV-17-02177-PHX-DGC
Javier Joslin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02178-PHX-DGC
                                                                                                    LLP
CV-17-02178-PHX-DGC
Patrick Ross v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02183-PHX-DGC     Curtis Law Group
CV-17-02183-PHX-DGC
Robert Adkins v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02184-PHX-DGC     Curtis Law Group
CV-17-02184-PHX-DGC




                                                                   - 58 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 60 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Paul Tillson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02185-PHX-DGC     Curtis Law Group
CV-17-02185-PHX-DGC
Darlene Mayle v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02186-PHX-DGC     Curtis Law Group
CV-17-02186-PHX-DGC
Judy Faye Cross and Bruce Davis v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-02196-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02196-PHX-DGC
Nicholina Marie Bennett Mendoza and Luis Alberto Mendoza v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District       CV-17-02197-PHX-DGC     Nations Law Firm
Court, District of Arizona, Phoenix Division, CV-17-02197-PHX-DGC
David Lee Emory v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-02198-PHX-DGC     Nations Law Firm
Division, CV-17-02198-PHX-DGC
Robbie Anginetta Clark v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-02199-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-02199-PHX-DGC
Robert Joe Utterback and Katie Mae Utterback v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-02202-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02202-PHX-DGC
Michael James Riley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-02203-PHX-DGC     Nations Law Firm
Division, CV-17-02203-PHX-DGC
Mary Ruth Hausler and Roy Lee Hausler v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-02206-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02206-PHX-DGC




                                                                  - 59 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 61 of 132




                              Case Caption                                  Current Civil Action        Plaintiff Counsel
Carlee Starks and Larry Starks v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-02207-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-17-02207-PHX-DGC
Lee William Riegel (aka Fire Riegel) v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-17-02209-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02209-PHX-DGC
John Taddei, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-17-02212-PHX-DGC     Nations Law Firm
CV-17-02212-PHX-DGC
Rosemarie Rossano v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                   Law Offices of Jeffrey S
Inc., United States District Court, District of Arizona, Phoenix           CV-17-02213-PHX-DGC
                                                                                                   Glassman
Division, CV-17-02213-PHX-DGC
Gloria Jean Rollyson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-17-02217-PHX-DGC     Nations Law Firm
Division, CV-17-02217-PHX-DGC
Henry Julius Avery, Jr. and Connie Elizabeth Avery v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,          CV-17-02223-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-02223-PHX-DGC
Terry Gene McKeever and Pamela Claudett McKeever v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,     CV-17-02237-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-02237-PHX-DGC
Anthony Randolph Scott and Karen Crossin Scott v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,          CV-17-02238-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-02238-PHX-DGC
Jean Marie Mangini and Mario Jude Mangini, Sr. v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,          CV-17-02295-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-02295-PHX-DGC




                                                                  - 60 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 62 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Mark Oliver Davis and Rose Ann Love-Davis v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-02299-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02299-PHX-DGC
Stephanie Joan Austain and Michael Eugene Austain v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-17-02319-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-02319-PHX-DGC
Mary Lindner v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02320-PHX-DGC
                                                                                                    LLP
CV-17-02320-PHX-DGC
Keye Porter v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02336-PHX-DGC     Lopez McHugh LLP
CV-17-02336-PHX-DGC
Robert Secrest v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02350-PHX-DGC     Potts Law Firm, LLP
CV-17-02350-PHX-DGC
Cathy L. Davis and Jay W. Davis, Sr. v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-02366-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-17-02366-PHX-DGC
La Vel Elaine Young v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-02367-PHX-DGC     Nations Law Firm
Division, CV-17-02367-PHX-DGC
Kyle Douglas Bell and Heather Michelle Bell v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-02406-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02406-PHX-DGC
Colleen Curtis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02408-PHX-DGC     Curtis Law Group
CV-17-02408-PHX-DGC




                                                                   - 61 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 63 of 132




                             Case Caption                                    Current Civil Action       Plaintiff Counsel
Bonnie Herring v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02410-PHX-DGC     Curtis Law Group
CV-17-02410-PHX-DGC
Larry Honaker v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02411-PHX-DGC     Curtis Law Group
CV-17-02411-PHX-DGC
Pamla Howell v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02413-PHX-DGC     Curtis Law Group
CV-17-02413-PHX-DGC
Suzat Mitchell v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02414-PHX-DGC     Curtis Law Group
CV-17-02414-PHX-DGC
Homer Lavern Birdine and Linda Gail Birdine v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-02438-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02438-PHX-DGC
Richard Smith and Georgia Smith v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-02442-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-17-02442-PHX-DGC
Marenda McCall and Edward McCall v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-02446-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-17-02446-PHX-DGC
Terry Evans v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-02479-PHX-DGC     Lopez McHugh LLP
CV-17-02479-PHX-DGC
Gregg Walter Alexander and Pamela Alexander v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-02495-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-17-02495-PHX-DGC




                                                                   - 62 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 64 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
David MacEachern v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02497-PHX-DGC     Johnston Law Group
Division, CV-17-02497-PHX-DGC
James Lagerman, Personal Representative for the Estate of Barbara
Lagerman, deceased v. C. R. Bard, Inc. and Bard Peripheral Vascular,                             Rosenbaum & Rosenbaum,
                                                                         CV-17-02520-PHX-DGC
Inc., United States District Court, District of Arizona, Phoenix                                 PC
Division, CV-17-02520-PHX-DGC
Marius Antoine Sessomes and Carol Ann Moseley-Sessomes v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District    CV-17-02529-PHX-DGC     Lopez McHugh LLP
Court, District of Arizona, Phoenix Division, CV-17-02529-PHX-DGC
Linda Sue Caudill and Roger Dale Caudill v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-02577-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-02577-PHX-DGC
Gary Allen v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02601-PHX-DGC     Curtis Law Group
CV-17-02601-PHX-DGC
Ellen Chandler v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02602-PHX-DGC     Curtis Law Group
CV-17-02602-PHX-DGC
Donna Hess v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02603-PHX-DGC     Curtis Law Group
CV-17-02603-PHX-DGC
Scott Jarred v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02604-PHX-DGC     Curtis Law Group
CV-17-02604-PHX-DGC
George Jimenez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02605-PHX-DGC     Curtis Law Group
CV-17-02605-PHX-DGC



                                                                - 63 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 65 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Mandy Kornegay v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-02606-PHX-DGC     Curtis Law Group
Division, CV-17-02606-PHX-DGC
James Owens v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-02607-PHX-DGC     Curtis Law Group
CV-17-02607-PHX-DGC
Clifford Reed v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-02608-PHX-DGC     Curtis Law Group
CV-17-02608-PHX-DGC
Casey Walter v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-02609-PHX-DGC     Curtis Law Group
CV-17-02609-PHX-DGC
Mack Washington v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-02610-PHX-DGC     Curtis Law Group
Division, CV-17-02610-PHX-DGC
Steven Lemus v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,      CV-17-02806-PHX-DGC
                                                                                                  & Ashley, PC
CV-17-02806-PHX-DGC
William B. Yeary and Sharon Yeary v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-17-02841-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-17-02841-PHX-DGC
Annette Holton Dickson and Aaron Daniel Dickson v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,         CV-17-02859-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-02859-PHX-DGC
Harry Gallagher v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-02899-PHX-DGC     Potts Law Firm, LLP
CV-17-02899-PHX-DGC




                                                                 - 64 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 66 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Tionna Highsmith v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Sweeney Merrigan Law,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02922-PHX-DGC
                                                                                                 LLP
Division, CV-17-02922-PHX-DGC
Anna Main v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02953-PHX-DGC     Potts Law Firm, LLP
CV-17-02953-PHX-DGC
Rebecca Sample v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02976-PHX-DGC     Lopez McHugh LLP
CV-17-02976-PHX-DGC
Janet McLeod Jones v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02977-PHX-DGC     Drakulich Firm, APLC
Division, CV-17-02977-PHX-DGC
David Mockridge v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02978-PHX-DGC     Curtis Law Group
Division, CV-17-02978-PHX-DGC
Sidney McCain v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02979-PHX-DGC     Curtis Law Group
CV-17-02979-PHX-DGC
Sabrina Chitty v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02980-PHX-DGC     Curtis Law Group
CV-17-02980-PHX-DGC
Matthew Brown v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02981-PHX-DGC     Curtis Law Group
CV-17-02981-PHX-DGC
John Grzeca v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02983-PHX-DGC     Curtis Law Group
CV-17-02983-PHX-DGC




                                                                - 65 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 67 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Alford Carroll, Sr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02984-PHX-DGC     Curtis Law Group
Division, CV-17-02984-PHX-DGC
Kathleen Henson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-02985-PHX-DGC     Curtis Law Group
Division, CV-17-02985-PHX-DGC
Jimmy Green v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-02986-PHX-DGC     Curtis Law Group
CV-17-02986-PHX-DGC
Norman Walter Richard Hitt v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-17-03001-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03001-PHX-DGC
Ryan Stowe v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-03057-PHX-DGC     Lopez McHugh LLP
CV-17-03057-PHX-DGC
Joseph Edward Grandinetti and Roberta Kay Grandinetti v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,   CV-17-03058-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-03058-PHX-DGC
Carol Linda Baldwin and Clinton Eugene Baldwin v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,        CV-17-03059-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-03059-PHX-DGC
Daniel Clay Randle and Cheryl Ann Flores v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-03060-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-03060-PHX-DGC
Michael Ryan Davis and Ida Marie Davis v. C. R. Bard, Inc. and Bard
                                                                                                 Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of     CV-17-03123-PHX-DGC
                                                                                                 Bernstein, LLP
Arizona, Phoenix Division, CV-17-03123-PHX-DGC




                                                               - 66 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 68 of 132




                              Case Caption                                Current Civil Action        Plaintiff Counsel
Nicholas Lawrence Pepe and Patricia Joyce Pepe v. C. R. Bard, Inc.
                                                                                                 Lieff Cabraser Heimann &
and Bard Peripheral Vascular, Inc., United States District Court,        CV-17-03140-PHX-DGC
                                                                                                 Bernstein, LLP
District of Arizona, Phoenix Division, CV-17-03140-PHX-DGC
Brenda L. Rand v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,     CV-17-03141-PHX-DGC
                                                                                                 LLC
CV-17-03141-PHX-DGC
Neri Prichard v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,     CV-17-03142-PHX-DGC
                                                                                                 LLC
CV-17-03142-PHX-DGC
Amy Banks v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                 Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,     CV-17-03144-PHX-DGC
                                                                                                 LLC
CV-17-03144-PHX-DGC
Patricia McCracken v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Childers, Schlueter & Smith,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-03145-PHX-DGC
                                                                                                 LLC
Division, CV-17-03145-PHX-DGC
Linda Faye Bennett v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Childers, Schlueter & Smith,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-03147-PHX-DGC
                                                                                                 LLC
Division, CV-17-03147-PHX-DGC
Steven Stifflemire and Mary Stifflemire v. C. R. Bard, Inc. and Bard
                                                                                                 Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of     CV-17-03251-PHX-DGC
                                                                                                 Bernstein, LLP
Arizona, Phoenix Division, CV-17-03251-PHX-DGC
Shevonne Carter and James Carter v. C. R. Bard, Inc. and Bard
                                                                                                 Blasingame, Burch, Garrard
Peripheral Vascular, Inc., United States District Court, District of     CV-17-03261-PHX-DGC
                                                                                                 & Ashley, PC
Arizona, Phoenix Division, CV-17-03261-PHX-DGC
Eddie Riggs, as Personal Representative and Spouse of the Estate of
Waynetta Riggs v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                         CV-17-03325-PHX-DGC     Baron & Budd PC
United States District Court, District of Arizona, Phoenix Division,
CV-17-03325-PHX-DGC



                                                                - 67 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 69 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Kristen Stokely v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03385-PHX-DGC     Baron & Budd PC
CV-17-03385-PHX-DGC
Wanda Chambers v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-03533-PHX-DGC     Lopez McHugh LLP
Division, CV-17-03533-PHX-DGC
Guadalupe Alejandro v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-03562-PHX-DGC     Curtis Law Group
Division, CV-17-03562-PHX-DGC
John Buis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03563-PHX-DGC     Curtis Law Group
CV-17-03563-PHX-DGC
Dora Carrillo v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03564-PHX-DGC     Curtis Law Group
CV-17-03564-PHX-DGC
Kathleen Casci v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03565-PHX-DGC     Curtis Law Group
CV-17-03565-PHX-DGC
Barbara Conley v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03566-PHX-DGC     Curtis Law Group
CV-17-03566-PHX-DGC
Tim Dean v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03567-PHX-DGC     Curtis Law Group
CV-17-03567-PHX-DGC
William Fitzpatrick v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-03568-PHX-DGC     Curtis Law Group
Division, CV-17-03568-PHX-DGC




                                                                 - 68 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 70 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
David Hostettler v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-03570-PHX-DGC     Curtis Law Group
CV-17-03570-PHX-DGC
Charles Jackson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-03571-PHX-DGC     Curtis Law Group
CV-17-03571-PHX-DGC
Frank Quesenberry v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-03573-PHX-DGC     Curtis Law Group
Division, CV-17-03573-PHX-DGC
Linda Rubio v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-03574-PHX-DGC     Curtis Law Group
CV-17-03574-PHX-DGC
Charles Eungard v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-17-03580-PHX-DGC
                                                                                                    PC
CV-17-03580-PHX-DGC
Richard Masters v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-03611-PHX-DGC     Curtis Law Group
CV-17-03611-PHX-DGC
Charles Schmitt and Donna Schmitt v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-03712-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-17-03712-PHX-DGC
Mary Grace Rosenberger and Peter Rosenberger v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-03739-PHX-DGC     Chaffin Luhana LLP
Arizona, Phoenix Division, CV-17-03739-PHX-DGC
Lauren Louise Schebor and Robert Earl Schebor, Jr. v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., USDC, District of Arizona,              CV-17-03780-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03780-PHX-DGC




                                                                  - 69 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 71 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Bobby Guyton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,       CV-17-03822-PHX-DGC
                                                                                                   Bernstein, LLP
CV-17-03822-PHX-DGC
Levanda Denise Grogan v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-03916-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03916-PHX-DGC
Jeremy Todd Lafountaine v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-03924-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03924-PHX-DGC
Angela Denise Thompson v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-03927-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03927-PHX-DGC
Walter Bernard Newton v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-03931-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03931-PHX-DGC
John L. Sullivan, III v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-17-03949-PHX-DGC     Nations Law Firm
Division, CV-17-03949-PHX-DGC
Randolph Allen Grimes and Melinda Jean Grimes v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,          CV-17-03961-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-03961-PHX-DGC
Timothy Brian Armstrong v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-17-03968-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-03968-PHX-DGC
Catherine Leaver and Robert Leaver v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-17-03976-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-03976-PHX-DGC




                                                                  - 70 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 72 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Janet Baird v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03978-PHX-DGC     Johnston Law Group
CV-17-03978-PHX-DGC
Andrew Pilch v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-03980-PHX-DGC     Goldenberg Law, PLLC
CV-17-03980-PHX-DGC
Troy Boone and Katrina Peoples-Boone v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-17-03992-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-03992-PHX-DGC
Charlene Jackson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-04011-PHX-DGC     Moody Law Firm, Inc.
Division, CV-17-04011-PHX-DGC
Randall Cruthis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-04021-PHX-DGC     Lopez McHugh LLP
CV-17-04021-PHX-DGC
Bunnie Benita Finley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Blasingame, Burch, Garrard
Inc., United States District Court, District of Arizona, Phoenix          CV-17-04051-PHX-DGC
                                                                                                  & Ashley, PC
Division, CV-17-04051-PHX-DGC
Wade Wilemon v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-04070-PHX-DGC     Curtis Law Group
CV-17-04070-PHX-DGC
Gina Tressler v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-04071-PHX-DGC     Curtis Law Group
CV-17-04071-PHX-DGC
DeirDrea Fuentes-Parrish v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-17-04072-PHX-DGC     Curtis Law Group
Phoenix Division, CV-17-04072-PHX-DGC




                                                                 - 71 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 73 of 132




                              Case Caption                               Current Civil Action       Plaintiff Counsel
Christey DiPatri-LoFaro v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,      CV-17-04073-PHX-DGC     Curtis Law Group
Phoenix Division, CV-17-04073-PHX-DGC
Cheryl Demuth-Kresser v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,      CV-17-04074-PHX-DGC     Curtis Law Group
Phoenix Division, CV-17-04074-PHX-DGC
Abbie Rowe v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-17-04075-PHX-DGC     Curtis Law Group
CV-17-04075-PHX-DGC
Jonathan Hamm v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-17-04076-PHX-DGC     Curtis Law Group
CV-17-04076-PHX-DGC
Ron Bryant v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-17-04077-PHX-DGC     Curtis Law Group
CV-17-04077-PHX-DGC
Mary Lazenby v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,    CV-17-04087-PHX-DGC     Baron & Budd PC
CV-17-04087-PHX-DGC
Jay Porton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,    CV-17-04103-PHX-DGC
                                                                                                LLP
CV-17-04103-PHX-DGC
Steven R. McKenzie v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix        CV-17-04117-PHX-DGC     Johnston Law Group
Division, CV-17-04117-PHX-DGC
Clifton James Polk, Sr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,      CV-17-04131-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-04131-PHX-DGC




                                                               - 72 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 74 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Charles Leroy Walker, Sr. and Patty Sue Walker v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-04133-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-04133-PHX-DGC
Alysia Kinner v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-04134-PHX-DGC     Johnston Law Group
CV-17-04134-PHX-DGC
Kenneth Bird v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-04153-PHX-DGC     Johnston Law Group
CV-17-04153-PHX-DGC
Donald Wayne Medley v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-17-04183-PHX-DGC     Nations Law Firm
Phoenix Division, CV-17-04183-PHX-DGC
Barbara Ann Graham and James William Graham, Jr. v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-17-04234-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-04234-PHX-DGC
Daniel Barker, as Personal Representative of the Estate of Sherri
Hughes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                            CV-17-04243-PHX-DGC     Lopez McHugh LLP
States District Court, District of Arizona, Phoenix Division, CV-17-
04243-PHX-DGC
Gennifer R. Sapp v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-04260-PHX-DGC     Karsman, McKenzie & Hart
Division, CV-17-04260-PHX-DGC
Everett Knop and Roberta Knop v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United states District Court, District of Arizona,          CV-17-04271-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-17-04271-PHX-DGC
Jovanna Sagastume v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-04435-PHX-DGC     Curtis Law Group
Division, CV-17-04435-PHX-DGC



                                                                  - 73 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 75 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Jesse Yarbro and Madona Yarbro v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-17-04454-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-04454-PHX-DGC
Allen Harrison and Karen Debra Harrison v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-17-04455-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-04455-PHX-DGC
Lois Ann Stricklin v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  McGlynn, Glisson &
Inc., United States District Court, District of Arizona, Phoenix          CV-17-04516-PHX-DGC
                                                                                                  Mouton
Division, CV-17-04516-PHX-DGC
Fonda Bethke v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-17-04530-PHX-DGC     Curtis Law Group
CV-17-04530-PHX-DGC
Michelle Richardson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-04531-PHX-DGC     Curtis Law Group
Division, CV-17-04531-PHX-DGC
Kathy J. Douglas v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-17-04536-PHX-DGC     Johnston Law Group
Division, CV-17-04536-PHX-DGC
Kathleen O'Connor, as Personal Representative of the Estate of Patricia
O'Connor v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                          CV-17-04538-PHX-DGC     Lopez McHugh LLP
States District Court, District of Arizona, Phoenix Division, CV-17-
04538-PHX-DGC
Malcolm Freeney v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Law Offices of Jeffrey S
Inc., United States District Court, District of Arizona, Phoenix          CV-17-04595-PHX-DGC
                                                                                                  Glassman
Division, CV-17-04595-PHX-DGC
Lawrence Vincent Schmidt and Jodi Ann Schmidt v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,         CV-17-04616-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-04616-PHX-DGC



                                                                - 74 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 76 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Louis Harold Hadley, Jr. and Lorena Martin Hadley v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-17-04617-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-17-04617-PHX-DGC
Patsy Ann Crow and James Dwight Crow v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-17-04618-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-17-04618-PHX-DGC
Thelma Mae Ward v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-04619-PHX-DGC     Nations Law Firm
Division, CV-17-04619-PHX-DGC
Fletcher Lee Davis, III and Regina Anne Davis v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-17-04643-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-17-04643-PHX-DGC
Rockie A. Hobbs v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-17-04644-PHX-DGC     Motley Rice LLC
Division, CV-17-04644-PHX-DGC
Josie Barlow v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-04654-PHX-DGC     Moody Law Firm, Inc.
CV-17-04654-PHX-DGC
Eleza Michaels, as Administrator of the Estate of Holly Brand v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District       CV-17-04657-PHX-DGC     Moody Law Firm, Inc.
Court, District of Arizona, Phoenix Division, CV-17-04657-PHX-DGC
Larry Higgins v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-17-04659-PHX-DGC
                                                                                                    PC
CV-17-04659-PHX-DGC
David Adams v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-17-04717-PHX-DGC     Moody Law Firm, Inc.
CV-17-04717-PHX-DGC




                                                                  - 75 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 77 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Tommy Fairchild v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-04718-PHX-DGC     Moody Law Firm, Inc.
Division, CV-17-04718-PHX-DGC
Josotania Jeffries v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-04739-PHX-DGC     Goldenberg Law, PLLC
Division, CV-17-04739-PHX-DGC
James Barber v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-17-04753-PHX-DGC     Lopez McHugh LLP
CV-17-04753-PHX-DGC
Stephen C. McMahon v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Sweeney Merrigan Law,
Inc., United States District Court, District of Arizona, Phoenix         CV-17-04798-PHX-DGC
                                                                                                 LLP
Division, CV-17-04798-PHX-DGC
Eric Chuculate v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00019-PHX-DGC     Curtis Law Group
CV-18-00019-PHX-DGC
Dale Duffala v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00020-PHX-DGC     Curtis Law Group
CV-18-00020-PHX-DGC
Jaime Romero v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00021-PHX-DGC     Curtis Law Group
CV-18-00021-PHX-DGC
Joseph E. Sobeck and Mary J. Sobeck v. C. R. Bard, Inc. and Bard
                                                                                                 Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of     CV-18-00030-PHX-DGC
                                                                                                 Bernstein, LLP
Arizona, Phoenix Division, CV-18-00030-PHX-DGC
Diana Moss v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00032-PHX-DGC     Baron & Budd PC
CV-18-00032-PHX-DGC




                                                                - 76 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 78 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Kristy Hepfer and Alan Hepfer v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-00048-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-18-00048-PHX-DGC
Christine Wells v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00050-PHX-DGC     Lopez McHugh LLP
CV-18-00050-PHX-DGC
Tanessa T. McKnight v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00070-PHX-DGC     Johnston Law Group
Division, CV-18-00070-PHX-DGC
Robert F. Mahek and Susan M. Mahek v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-18-00086-PHX-DGC     Saunders & Walker, PA
Arizona, Phoenix Division, CV-18-00086-PHX-DGC
Kristy Harris v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00123-PHX-DGC     Curtis Law Group
CV-18-00123-PHX-DGC
John Fitch v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00124-PHX-DGC     Curtis Law Group
CV-18-00124-PHX-DGC
Tammy King v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00125-PHX-DGC     Curtis Law Group
CV-18-00125-PHX-DGC
Catherine Strother v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00126-PHX-DGC     Curtis Law Group
Division, CV-18-00126-PHX-DGC
Christopher Stephenson v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-00127-PHX-DGC     Curtis Law Group
Phoenix Division, CV-18-00127-PHX-DGC




                                                                 - 77 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 79 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Carrie Waller v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00128-PHX-DGC     Curtis Law Group
CV-18-00128-PHX-DGC
Paula Chapla v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00140-PHX-DGC     Lopez McHugh LLP
CV-18-00140-PHX-DGC
Alethia Jones v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00165-PHX-DGC     Moody Law Firm, Inc.
CV-18-00165-PHX-DGC
Paul Ulrich and Jenny Ulrich v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-00180-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-18-00180-PHX-DGC
Patricia Malone v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00184-PHX-DGC     Lopez McHugh LLP
CV-18-00184-PHX-DGC
Samuel A. Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00185-PHX-DGC     Motley Rice LLC
Division, CV-18-00185-PHX-DGC
Shawn D. Jones v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-00189-PHX-DGC     Van Wey Law, PLLC
CV-18-00189-PHX-DGC
Lisa Marie Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00222-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-00222-PHX-DGC
Amber Ward and Eric Ward v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                  Law Offices of Lawrence S.
Vascular, Inc., United States District Court, District of Arizona,        CV-18-00246-PHX-DGC
                                                                                                  Paikoff
Phoenix Division, CV-18-00246-PHX-DGC




                                                                 - 78 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 80 of 132




                             Case Caption                                    Current Civil Action        Plaintiff Counsel
Steven Kessman v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00282-PHX-DGC     Heaviside Reed Zaic
CV-18-00282-PHX-DGC
Lavette Jackson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Law Offices of Lawrence S.
United States District Court, District of Arizona, Phoenix Division,        CV-18-00288-PHX-DGC
                                                                                                    Paikoff
CV-18-00288-PHX-DGC
Julie Barham v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00343-PHX-DGC     Lopez McHugh LLP
CV-18-00343-PHX-DGC
Michael Lewis and Anna Lewis v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00366-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-18-00366-PHX-DGC
Rebecca Shaver v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00380-PHX-DGC
                                                                                                    PC
CV-18-00380-PHX-DGC
Michael Early v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00387-PHX-DGC     Curtis Law Group
CV-18-00387-PHX-DGC
Frederick Adam Hunter v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00390-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-00390-PHX-DGC
Raymond Andrew Howard and Karen Olivia Howard v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-18-00408-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-00408-PHX-DGC
Shawn Darnell Jones and Tara Denise Lane v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-00409-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-00409-PHX-DGC




                                                                   - 79 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 81 of 132




                              Case Caption                                  Current Civil Action        Plaintiff Counsel
Trudy Willett McCallum v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-18-00410-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-00410-PHX-DGC
Rufus Maurice Green v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                   Blasingame, Burch, Garrard
Inc., United States District Court, District of Arizona, Phoenix           CV-18-00417-PHX-DGC
                                                                                                   & Ashley, PC
Division, CV-18-00417-PHX-DGC
Joyce Ann Brown v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-00441-PHX-DGC     Nations Law Firm
Division, CV-18-00441-PHX-DGC
Rachel Bowie and Vincent Bowie v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-18-00442-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-18-00442-PHX-DGC
Daniel Morrison v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-00444-PHX-DGC     Potts Law Firm, LLP
CV-18-00444-PHX-DGC
Erica Crawford v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-00454-PHX-DGC     Curtis Law Group
CV-18-00454-PHX-DGC
Lynda Britton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-00455-PHX-DGC     Curtis Law Group
CV-18-00455-PHX-DGC
Matthew Petty v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-00456-PHX-DGC     Curtis Law Group
CV-18-00456-PHX-DGC
Laura Angiolillo v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-00457-PHX-DGC     Curtis Law Group
CV-18-00457-PHX-DGC




                                                                  - 80 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 82 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Kimberly Sligh v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00459-PHX-DGC     Curtis Law Group
CV-18-00459-PHX-DGC
Cargin Madison, III v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00460-PHX-DGC     Curtis Law Group
Division, CV-18-00460-PHX-DGC
Richard Delgiorno v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00466-PHX-DGC     Lopez McHugh LLP
Division, CV-18-00466-PHX-DGC
Flossie Mae Kimble v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00468-PHX-DGC     Nations Law Firm
Division, CV-18-00468-PHX-DGC
Holly Marie Dewick and Michael Allen Dewick v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-00469-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-00469-PHX-DGC
Doris Ann Williamson and Andrew Jackson Williamson v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-18-00482-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-00482-PHX-DGC
Jessica Marie Moreno v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00552-PHX-DGC     Nations Law Firm
Division, CV-18-00552-PHX-DGC
Douglas Klebs and Jill Klebs v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00553-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-18-00553-PHX-DGC
Tonia Michalski v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00600-PHX-DGC     Johnston Law Group
CV-18-00600-PHX-DGC




                                                                  - 81 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 83 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Shonda Evette Haywood v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00603-PHX-DGC     Johnston Law Group
Phoenix Division, CV-18-00603-PHX-DGC
Darrell Wayne Foley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00619-PHX-DGC     Nations Law Firm
Division, CV-18-00619-PHX-DGC
Lester Ray Collins and Gladdis Marie Davis v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-00624-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-00624-PHX-DGC
Donald Edwards v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00651-PHX-DGC
                                                                                                    PC
CV-18-00651-PHX-DGC
Paul A. Anderson, as Personal Representative of the Estate of Juliann
Patricia Rook v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                            CV-18-00668-PHX-DGC     Motley Rice LLC
United States District Court, District of Arizona, Phoenix Division,
CV-18-00668-PHX-DGC
Deborah Hoyopatubbi v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00687-PHX-DGC     Curtis Law Group
Phoenix Division, CV-18-00687-PHX-DGC
Janet Kae StClair v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00731-PHX-DGC     Nations Law Firm
Division, CV-18-00731-PHX-DGC
Deeonn Marie McDonald and Orville Glen McDonald v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-18-00736-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-00736-PHX-DGC
Lorene Brown Parsley and Harold Everett Parsley v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,           CV-18-00751-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-00751-PHX-DGC



                                                                   - 82 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 84 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Mona Denise Madrid v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-18-00756-PHX-DGC     Nations Law Firm
Division, CV-18-00756-PHX-DGC
Glenda Kay Bartlett v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-18-00764-PHX-DGC     Nations Law Firm
Division, CV-18-00764-PHX-DGC
Abdel Hameed Shehadeh v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-18-00768-PHX-DGC     Johnston Law Group
Phoenix Division, CV-18-00768-PHX-DGC
Michelle Stokes-Harris v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-18-00777-PHX-DGC     Curtis Law Group
Phoenix Division, CV-18-00777-PHX-DGC
Doris Thompson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00778-PHX-DGC     Curtis Law Group
CV-18-00778-PHX-DGC
Melinda Donohoe v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-18-00779-PHX-DGC     Curtis Law Group
Division, CV-18-00779-PHX-DGC
Vantroy Little v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00780-PHX-DGC     Curtis Law Group
CV-18-00780-PHX-DGC
Carla Jacobs v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00781-PHX-DGC     Curtis Law Group
CV-18-00781-PHX-DGC
Wanda Crump v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-00785-PHX-DGC     Curtis Law Group
CV-18-00785-PHX-DGC




                                                                - 83 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 85 of 132




                               Case Caption                                  Current Civil Action        Plaintiff Counsel
Sandra Raye Blunck and Darrel Leroy Blunck v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-00826-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-00826-PHX-DGC
Thompson Conrade v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Childers, Schlueter & Smith,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00831-PHX-DGC
                                                                                                    LLC
Division, CV-18-00831-PHX-DGC
Virginia Carr v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-18-00833-PHX-DGC
                                                                                                    Bernstein, LLP
CV-18-00833-PHX-DGC
Lavern Vogt and Scott Vogt v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00845-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-18-00845-PHX-DGC
Sam Clark and Sophia Clark v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00850-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-18-00850-PHX-DGC
Frederica Willis-Shiyyab v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-00852-PHX-DGC     Goldenberg Law, PLLC
Phoenix Division, CV-18-00852-PHX-DGC
Jerry Porter, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-00873-PHX-DGC     Goldenberg Law, PLLC
CV-18-00873-PHX-DGC
Nancy Nickerson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00912-PHX-DGC     Curtis Law Group
Division, CV-18-00912-PHX-DGC
Raymone Kuykendall v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-00930-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-00930-PHX-DGC




                                                                  - 84 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 86 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Antion Armstrong v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00968-PHX-DGC     Lopez McHugh LLP
Division, CV-18-00968-PHX-DGC
Kirk Wayne Salmon v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00978-PHX-DGC     Nations Law Firm
Division, CV-18-00978-PHX-DGC
Mickey Jahiel Dixon v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-00985-PHX-DGC     Nations Law Firm
Division, CV-18-00985-PHX-DGC
Madelene Hemphill Riggins v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-00986-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-00986-PHX-DGC
Karen Elizabeth McGrath and Daniel Edward McGrath v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,    CV-18-00987-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-00987-PHX-DGC
Clyde Davidson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-01003-PHX-DGC     Lopez McHugh LLP
CV-18-01003-PHX-DGC
Eugenia Trevethan v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-01018-PHX-DGC     Lopez McHugh LLP
Division, CV-18-01018-PHX-DGC
Matthew Orefice v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-01033-PHX-DGC     Reardon Law Firm
CV-18-01033-PHX-DGC
Henry Howard, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-01041-PHX-DGC     Curtis Law Group
Division, CV-18-01041-PHX-DGC




                                                                - 85 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 87 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Amanda L. Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01046-PHX-DGC     Baron & Budd PC
Division, CV-18-01046-PHX-DGC
Larry Espenshade and Suzanne Espenshade v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-01069-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-01069-PHX-DGC
Amy Marie Decker-Edens v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-01098-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-01098-PHX-DGC
James Michael Ogden and Cynthia Lee Ogden v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-01107-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-01107-PHX-DGC
Columus Mullins and Christine Mullins v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-01120-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-18-01120-PHX-DGC
Sharon Hill v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01133-PHX-DGC
                                                                                                    PC
CV-18-01133-PHX-DGC
Hayley Katherine Adamson and Aaron Kent Adamson v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-18-01156-PHX-DGC     Lopez McHugh LLP
District of Arizona, Phoenix Division, CV-18-01156-PHX-DGC
Reney Tooks v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01158-PHX-DGC     Goldenberg Law, PLLC
CV-18-01158-PHX-DGC
Jereme Jones v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01195-PHX-DGC     Curtis Law Group
CV-18-01195-PHX-DGC




                                                                   - 86 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 88 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Derrick Lemmons v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01196-PHX-DGC     Curtis Law Group
Division, CV-18-01196-PHX-DGC
Elizabeth Harpster v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01197-PHX-DGC     Curtis Law Group
Division, CV-18-01197-PHX-DGC
Scott Owens, as Personal Representative of the Estate of Marjorie
Owens v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                            CV-18-01219-PHX-DGC     Moody Law Firm, Inc.
States District Court, District of Arizona, Phoenix Division, CV-18-
01219-PHX-DGC
Paige Michelle Edwards and James Andrew Edwards v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-18-01224-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-01224-PHX-DGC
John Robert Cupp v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01228-PHX-DGC     Nations Law Firm
Division, CV-18-01228-PHX-DGC
Kenneth Wilson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01229-PHX-DGC
                                                                                                    PC
CV-18-01229-PHX-DGC
Melvin Branch v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01253-PHX-DGC     Chaffin Luhana LLP
CV-18-01253-PHX-DGC
Lorie Adams and Wayne Adams v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-01298-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-01298-PHX-DGC
Ralph Randall Powell and Wavelyn Powell v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-01338-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-01338-PHX-DGC



                                                                   - 87 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 89 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Philip John Campisi v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01340-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-18-01340-PHX-DGC
Angel Ybanez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01363-PHX-DGC     Curtis Law Group
CV-18-01363-PHX-DGC
Tommy Marshal McKean v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-01364-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-01364-PHX-DGC
Dale Allen v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01376-PHX-DGC     Moody Law Firm, Inc.
CV-18-01376-PHX-DGC
Loretta McPherson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01378-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-01378-PHX-DGC
John Osborn v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01380-PHX-DGC     Moody Law Firm, Inc.
CV-18-01380-PHX-DGC
Charlie Hall, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01389-PHX-DGC     Moody Law Firm, Inc.
CV-18-01389-PHX-DGC
Robert Randolph v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01390-PHX-DGC     Moody Law Firm, Inc.
CV-18-01390-PHX-DGC
Delora Maxson and James Maxson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-01391-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-18-01391-PHX-DGC




                                                                  - 88 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 90 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Pamela Jo Collins and Kenneth Wayne Collins v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-01420-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-01420-PHX-DGC
Deborah Lee Adams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01421-PHX-DGC     Nations Law Firm
Division, CV-18-01421-PHX-DGC
Kimberly Gail Murphree v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-01446-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-01446-PHX-DGC
Darrell McMurtry v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01494-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-18-01494-PHX-DGC
Neil R. Faint v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01520-PHX-DGC
                                                                                                    LLC
CV-18-01520-PHX-DGC
David Fausett v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01521-PHX-DGC
                                                                                                    LLC
CV-18-01521-PHX-DGC
Jacque Thornburg v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Childers, Schlueter & Smith,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01522-PHX-DGC
                                                                                                    LLC
Division, CV-18-01522-PHX-DGC
Bobby Ragazzini v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01533-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-01533-PHX-DGC
Harriett Boutte and Gary Bess v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-01534-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-18-01534-PHX-DGC




                                                                   - 89 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 91 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Jennifer Spane v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-01581-PHX-DGC     Baron & Budd PC
CV-18-01581-PHX-DGC
Rick Shaw v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-01593-PHX-DGC     Snyder & Wenner, PC
CV-18-01593-PHX-DGC
Glenn Malloff and Patricia Malloff v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-18-01651-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-18-01651-PHX-DGC
Sarah Burke v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-01652-PHX-DGC     Moody Law Firm, Inc.
CV-18-01652-PHX-DGC
Frederick Hinkley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-18-01656-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-01656-PHX-DGC
Christopher Thomas and Staci Thomas v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-18-01657-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-18-01657-PHX-DGC
Billy Howard Connock and Patricia Joyce Connock v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,        CV-18-01759-PHX-DGC     Lopez McHugh LLP
District of Arizona, Phoenix Division, CV-18-01759-PHX-DGC
Silvia Reardon and Thomas Reardon v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-18-01790-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-01790-PHX-DGC
Tim Larue v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-01818-PHX-DGC     Curtis Law Group
CV-18-01818-PHX-DGC




                                                                - 90 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 92 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Steve Abla v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01819-PHX-DGC     Curtis Law Group
CV-18-01819-PHX-DGC
Barbara Funderburk v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01820-PHX-DGC     Curtis Law Group
Division, CV-18-01820-PHX-DGC
Frances Hubler v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01821-PHX-DGC     Curtis Law Group
CV-18-01821-PHX-DGC
Tammy Whitaker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01897-PHX-DGC     Curtis Law Group
Division, CV-18-01897-PHX-DGC
Randle Luna, II v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01898-PHX-DGC     Curtis Law Group
CV-18-01898-PHX-DGC
Gregory Whitley v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-01899-PHX-DGC     Curtis Law Group
CV-18-01899-PHX-DGC
Joyce Lynn Linsalata and Joseph John Linsalata v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-01901-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-01901-PHX-DGC
Barbara Gail Lee v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01916-PHX-DGC     Nations Law Firm
Division, CV-18-01916-PHX-DGC
Annie Kay McElroy v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-01918-PHX-DGC     Nations Law Firm
Division, CV-18-01918-PHX-DGC




                                                                  - 91 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 93 of 132




                              Case Caption                                  Current Civil Action        Plaintiff Counsel
Johnnie Eusibio Jaramillo v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-18-01943-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-01943-PHX-DGC
Clarence Charles Rowe, Jr. and Glynda Michelle Rowe v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,     CV-18-01946-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-01946-PHX-DGC
Kevin Greenleaf v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02002-PHX-DGC     Curtis Law Group
CV-18-02002-PHX-DGC
Deborah Levesque and Mark Levesque v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-18-02067-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-02067-PHX-DGC
John Maxwell v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02082-PHX-DGC
                                                                                                   LLC
CV-18-02082-PHX-DGC
Calvin John Solar, Sr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-02096-PHX-DGC     Nations Law Firm
Division, CV-18-02096-PHX-DGC
Cynthia Allison Engelhardt v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-18-02097-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-02097-PHX-DGC
Remie Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02130-PHX-DGC     Baron & Budd PC
CV-18-02130-PHX-DGC
Randa Gail Walker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-02153-PHX-DGC     Nations Law Firm
Division, CV-18-02153-PHX-DGC




                                                                 - 92 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 94 of 132




                             Case Caption                                   Current Civil Action       Plaintiff Counsel
Lucy A. Himel v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02222-PHX-DGC
                                                                                                   LLP
CV-18-02222-PHX-DGC
Rose Jordan v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02223-PHX-DGC
                                                                                                   LLP
CV-18-02223-PHX-DGC
John Ferguson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Sweeney Merrigan Law,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02224-PHX-DGC
                                                                                                   LLP
CV-18-02224-PHX-DGC
James P. Mahon v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02254-PHX-DGC     Motley Rice LLC
CV-18-02254-PHX-DGC
Joeszette Mullins v. C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02293-PHX-DGC     Lopez McHugh LLP
CV-18-02293-PHX-DGC
Donette Darrow v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02318-PHX-DGC     Cellino & Barnes PC
CV-18-02318-PHX-DGC
Caroline Elizabeth Beckett v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-18-02349-PHX-DGC     Axley Brynelson, LLP
Phoenix Division, CV-18-02349-PHX-DGC
Desirre McClurg v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-02352-PHX-DGC     Hausfeld LLP
CV-18-02352-PHX-DGC
Brian J. Teeter and Brenda L. Teeter v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-18-02362-PHX-DGC     Cellino & Barnes PC
Arizona, Phoenix Division, CV-18-02362-PHX-DGC




                                                                 - 93 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 95 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Constance C. DeClemente and Salvatore DeClemente v. C. R. Bard,
Inc. and Bard Peripheral Vascular, United States District Court, District   CV-18-02363-PHX-DGC     Cellino & Barnes PC
of Arizona, Phoenix Division, CV-18-02363-PHX-DGC
James W. McLeod, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-02386-PHX-DGC     Wendt Law Firm, PC
Phoenix Division, CV-18-02386-PHX-DGC
Luz Reyes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02396-PHX-DGC     Johnston Law Group
CV-18-02396-PHX-DGC
Joseph Bell v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02411-PHX-DGC     Johnston Law Group
CV-18-02411-PHX-DGC
Rafael Severino v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02412-PHX-DGC     Johnston Law Group
CV-18-02412-PHX-DGC
Beverly Rae Allen-Brown v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-02415-PHX-DGC     Johnston Law Group
Phoenix Division, CV-18-02415-PHX-DGC
Timothy L. Morrison v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-02419-PHX-DGC     Johnston Law Group
Division, CV-18-02419-PHX-DGC
Barbara Gee v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02424-PHX-DGC     Johnston Law Group
CV-18-02424-PHX-DGC
Linda Zirbel v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02454-PHX-DGC     Curtis Law Group
CV-18-02454-PHX-DGC




                                                                  - 94 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 96 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Margaret Jimenez v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-02455-PHX-DGC     Curtis Law Group
Division, CV-18-02455-PHX-DGC
Bridget Paffel v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02456-PHX-DGC     Curtis Law Group
CV-18-02456-PHX-DGC
Susan Porath v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02480-PHX-DGC     Goldenberg Law, PLLC
CV-18-02480-PHX-DGC
William Ruff and Amy Ruff v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-02510-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-18-02510-PHX-DGC
Daniel Sayre and Vicki Sayre v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-02511-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-18-02511-PHX-DGC
Daniel Leonard v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02512-PHX-DGC     Moody Law Firm, Inc.
CV-18-02512-PHX-DGC
Stephen Alaimo and Maria Alaimo v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-18-02519-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-18-02519-PHX-DGC
Benny Patterson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02591-PHX-DGC     Curtis Law Group
CV-18-02591-PHX-DGC
Clifton Atkins v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02592-PHX-DGC     Curtis Law Group
CV-18-02592-PHX-DGC




                                                                 - 95 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 97 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Annmarie Frank v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-18-02605-PHX-DGC
                                                                                                    Bernstein, LLP
CV-18-02605-PHX-DGC
Cindy Lynn Oliphant and Roy E Oliphant, III v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-02629-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-02629-PHX-DGC
Roseann M. Noble and Herman Noble v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-02676-PHX-DGC     Saunders & Walker, PA
Arizona, Phoenix Division, CV-18-02676-PHX-DGC
Mary Denson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02723-PHX-DGC     Potts Law Firm, LLP
CV-18-02723-PHX-DGC
Lee Moore v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02724-PHX-DGC     Potts Law Firm, LLP
CV-18-02724-PHX-DGC
Kerry Currenti v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02761-PHX-DGC     Baron & Budd PC
CV-18-02761-PHX-DGC
Ella Price v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02762-PHX-DGC     Curtis Law Group
CV-18-02762-PHX-DGC
Gerald Davies v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02768-PHX-DGC     Lopez McHugh LLP
CV-18-02768-PHX-DGC
Victoria C. Atilla and Tarik Atilla v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-02789-PHX-DGC     Cellino & Barnes PC
Arizona, Phoenix Division, CV-18-02789-PHX-DGC




                                                                   - 96 -
                           Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 98 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Donald Butterbaugh v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-02790-PHX-DGC     Cellino & Barnes PC
Division, CV-18-02790-PHX-DGC
Tina Serio v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02792-PHX-DGC
                                                                                                    LLC
CV-18-02792-PHX-DGC
John J. Motta, Jr. and Michelle Acevedo-Motta v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-02798-PHX-DGC     Chaffin Luhana LLP
Arizona, Phoenix Division, CV-18-02798-PHX-DGC
Perla Hernandez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Dr Shezad Malik Law
United States District Court, District of Arizona, Phoenix Division,        CV-18-02801-PHX-DGC
                                                                                                    Office PC
CV-18-02801-PHX-DGC
Miseal Nieto v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02837-PHX-DGC     Lopez McHugh LLP
CV-18-02837-PHX-DGC
Gloria Mercer v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,        CV-18-02934-PHX-DGC
                                                                                                    & Ashley, PC
CV-18-02934-PHX-DGC
Mary Brown v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02982-PHX-DGC     Cellino & Barnes PC
CV-18-02982-PHX-DGC
David E. Groomes, Jr. and Elizabeth Venable-Groomes v. C. R. Bard,
Inc. and Bard Peripheral Vascular, Inc., United States District Court,      CV-18-02983-PHX-DGC     Cellino & Barnes PC
District of Arizona, Phoenix Division, CV-18-02983-PHX-DGC
Ruben Marchese v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-02984-PHX-DGC     Cellino & Barnes PC
CV-18-02984-PHX-DGC




                                                                  - 97 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 99 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Janette M. Bialecki, Executrix of the Estate of Florence J. Dulski,
deceased v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                          CV-18-02985-PHX-DGC     Cellino & Barnes PC
States District Court, District of Arizona, Phoenix Division, CV-18-
02985-PHX-DGC
Tiffiney Faulkner v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-02992-PHX-DGC     Curtis Law Group
Division, CV-18-02992-PHX-DGC
Dennis Douglas, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-02993-PHX-DGC     Curtis Law Group
Division, CV-18-02993-PHX-DGC
Harry Lazaros v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02994-PHX-DGC     Curtis Law Group
CV-18-02994-PHX-DGC
Gloria Manning v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02995-PHX-DGC     Curtis Law Group
CV-18-02995-PHX-DGC
Marla Reels v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02996-PHX-DGC     Curtis Law Group
CV-18-02996-PHX-DGC
Catherine Bachman v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-02998-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-02998-PHX-DGC
Anthony Karnas v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-02999-PHX-DGC     Moody Law Firm, Inc.
CV-18-02999-PHX-DGC
Darcy Christianson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-03013-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-03013-PHX-DGC



                                                                 - 98 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 100 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Brinda Holloway Slaughter v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                    Law Offices of Jeffrey S
Vascular, Inc., United States District Court, District of Arizona,          CV-18-03034-PHX-DGC
                                                                                                    Glassman
Phoenix Division, CV-18-03034-PHX-DGC
Patricia Vallee v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03061-PHX-DGC     Motley Rice LLC
CV-18-03061-PHX-DGC
Corrine Kelly v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03066-PHX-DGC     Moody Law Firm, Inc.
CV-18-03066-PHX-DGC
Brenda Orcutt and Robert Orcutt v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-03072-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-03072-PHX-DGC
Paul Beasley v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03079-PHX-DGC     Baron & Budd PC
CV-18-03079-PHX-DGC
Arthur Lee Collins, Sr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-03081-PHX-DGC     Baron & Budd PC
Phoenix Division, CV-18-03081-PHX-DGC
Catriona Mhairi Duncanson v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-03082-PHX-DGC     Baron & Budd PC
Phoenix Division, CV-18-03082-PHX-DGC
Carrie Garner v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03085-PHX-DGC     Baron & Budd PC
CV-18-03085-PHX-DGC
Donna Hoffler v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03087-PHX-DGC     Baron & Budd PC
CV-18-03087-PHX-DGC




                                                                   - 99 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 101 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Mandie Martz v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03089-PHX-DGC     Baron & Budd PC
CV-18-03089-PHX-DGC
Samuel McCorkle v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-03090-PHX-DGC     Baron & Budd PC
Division, CV-18-03090-PHX-DGC
Erin Nason v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03091-PHX-DGC     Baron & Budd PC
CV-18-03091-PHX-DGC
Brian Ross v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03092-PHX-DGC     Baron & Budd PC
CV-18-03092-PHX-DGC
Mario Richard v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03093-PHX-DGC     Baron & Budd PC
CV-18-03093-PHX-DGC
Margaret Sweet v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03095-PHX-DGC     Baron & Budd PC
CV-18-03095-PHX-DGC
Alice Wilson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03097-PHX-DGC     Baron & Budd PC
CV-18-03097-PHX-DGC
Maria M. Barraza v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-03098-PHX-DGC     Baron & Budd PC
Division, CV-18-03098-PHX-DGC
Irvin Cady v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03099-PHX-DGC     Baron & Budd PC
CV-18-03099-PHX-DGC




                                                                - 100 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 102 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Sandra Carter v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-03100-PHX-DGC     Baron & Budd PC
CV-18-03100-PHX-DGC
Amy Elizabeth Dahl v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-03101-PHX-DGC     Baron & Budd PC
Division, CV-18-03101-PHX-DGC
Nicko Freeman v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-03102-PHX-DGC     Baron & Budd PC
CV-18-03102-PHX-DGC
James Graham v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-03103-PHX-DGC     Baron & Budd PC
CV-18-03103-PHX-DGC
William Krause v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-03104-PHX-DGC     Baron & Budd PC
CV-18-03104-PHX-DGC
Ben Levine v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-03105-PHX-DGC     Baron & Budd PC
CV-18-03105-PHX-DGC
Patricia Patterson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-03106-PHX-DGC     Baron & Budd PC
Division, CV-18-03106-PHX-DGC
Felicia Redding v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-03107-PHX-DGC     Baron & Budd PC
CV-18-03107-PHX-DGC
Shannon Remache v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-03109-PHX-DGC     Baron & Budd PC
Division, CV-18-03109-PHX-DGC




                                                                 - 101 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 103 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Shirley Showalter v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03112-PHX-DGC     Baron & Budd PC
Division, CV-18-03112-PHX-DGC
Jason Waser v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03113-PHX-DGC     Baron & Budd PC
CV-18-03113-PHX-DGC
Melinda Wheeler v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03114-PHX-DGC     Baron & Budd PC
Division, CV-18-03114-PHX-DGC
Rosemaria Garcia v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03138-PHX-DGC     Potts Law Firm, LLP
Division, CV-18-03138-PHX-DGC
Timothy Kiley, Sr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03166-PHX-DGC     Curtis Law Group
Division, CV-18-03166-PHX-DGC
Terrance Crocker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03167-PHX-DGC     Curtis Law Group
Division, CV-18-03167-PHX-DGC
Lester Gordon v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03168-PHX-DGC     Curtis Law Group
CV-18-03168-PHX-DGC
Stephanie Britt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03170-PHX-DGC     Curtis Law Group
CV-18-03170-PHX-DGC
Clayton Sweeney v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03171-PHX-DGC     Curtis Law Group
Division, CV-18-03171-PHX-DGC




                                                                  - 102 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 104 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Heather Yoho v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03172-PHX-DGC     Curtis Law Group
CV-18-03172-PHX-DGC
Henry Young v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03173-PHX-DGC     Curtis Law Group
CV-18-03173-PHX-DGC
Alwyn Throckmorton v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-03181-PHX-DGC     Lopez McHugh LLP
Division, CV-18-03181-PHX-DGC
Craig Beisiegel and Joyce Harding Beisiegel v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-03189-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-03189-PHX-DGC
Hiram Hagins and Melanie Swanson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-18-03342-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-03342-PHX-DGC
Gary L. Barnes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03627-PHX-DGC     Potts Law Firm, LLP
CV-18-03627-PHX-DGC
Kristofer Cory Vaughn v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-03676-PHX-DGC     Motley Rice LLC
Phoenix Division, CV-18-03676-PHX-DGC
Brooke Carpenter Ciurej v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-03689-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-18-03689-PHX-DGC
Howard Cheney v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-03831-PHX-DGC     Curtis Law Group
CV-18-03831-PHX-DGC




                                                                  - 103 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 105 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Edward Jackson, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-03832-PHX-DGC     Curtis Law Group
Division, CV-18-03832-PHX-DGC
Ryan Johnson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03833-PHX-DGC     Curtis Law Group
CV-18-03833-PHX-DGC
Terry Pitman v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03834-PHX-DGC     Curtis Law Group
CV-18-03834-PHX-DGC
Thomas Staples v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03835-PHX-DGC     Curtis Law Group
CV-18-03835-PHX-DGC
Kathy Ervin and William Ervin v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-18-03848-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-18-03848-PHX-DGC
Keith Allen Burgess v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-18-03911-PHX-DGC     Potts Law Firm, LLP
Division, CV-18-03911-PHX-DGC
Darryl Berry v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-18-03918-PHX-DGC     Potts Law Firm, LLP
CV-18-03918-PHX-DGC
Marion Maurer and Melvin Maurer as Parents and Successors in
Interest and Steve Maurer as Sibling and Successor in Interest for the
                                                                                                  Hart McLaughlin &
Estate of David Maurer v. C. R. Bard, Inc. and Bard Peripheral            CV-18-03983-PHX-DGC
                                                                                                  Eldridge, LLC
Vascular, Inc., United States District Court, District of Arizona,
Phoenix Division, CV-18-03983-PHX-DGC
William C. Kelman and Paula A. Kelman v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-18-04044-PHX-DGC     Cellino & Barnes PC
Arizona, Phoenix Division, CV-18-04044-PHX-DGC


                                                                - 104 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 106 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
John Newkirk v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-04059-PHX-DGC     Goldenberg Law, PLLC
CV-18-04059-PHX-DGC
Marilyn Sanders v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-04061-PHX-DGC     Goldenberg Law, PLLC
CV-18-04061-PHX-DGC
Terrance Goff as the Personal Representative of the Estate of Sheila
Hopkins v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., USDC,       CV-18-04065-PHX-DGC     Moody Law Firm, Inc.
District of Arizona, CV-18-04065-PHX-DGC
Kathryn Merchant v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-18-04125-PHX-DGC     Goldenberg Law, PLLC
Division, CV-18-04125-PHX-DGC
Lorraine Fox v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-18-04134-PHX-DGC
                                                                                                    LLC
CV-18-04134-PHX-DGC
Robert Burger v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Childers, Schlueter & Smith,
United States District Court, District of Arizona, Phoenix Division,        CV-18-04135-PHX-DGC
                                                                                                    LLC
CV-18-04135-PHX-DGC
Thomas R. Patton, Jr. and Tammy W. Patton v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-18-04144-PHX-DGC     Saunders & Walker, PA
Arizona, Phoenix Division, CV-18-04144-PHX-DGC
Larry Darnell Chapman v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-18-04151-PHX-DGC     Baron & Budd PC
Phoenix Division, CV-18-04151-PHX-DGC
Robert Dostie v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-18-04152-PHX-DGC     Baron & Budd PC
CV-18-04152-PHX-DGC




                                                                  - 105 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 107 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
James Gauntt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04155-PHX-DGC     Baron & Budd PC
CV-18-04155-PHX-DGC
Cherie Himes-Fox v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04158-PHX-DGC     Baron & Budd PC
Division, CV-18-04158-PHX-DGC
Philip Horowitz v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04161-PHX-DGC     Baron & Budd PC
CV-18-04161-PHX-DGC
Alisha Darae Martin v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04162-PHX-DGC     Baron & Budd PC
Division, CV-18-04162-PHX-DGC
Ervin J. Grigsby v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04170-PHX-DGC     Saunders & Walker, PA
CV-18-04170-PHX-DGC
Jannetta Harper and Eddie Harper, Sr. v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-18-04171-PHX-DGC     Goldenberg Law, PLLC
Arizona, Phoenix Division, CV-18-04171-PHX-DGC
Xavier Block v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04173-PHX-DGC     Goldenberg Law, PLLC
CV-18-04173-PHX-DGC
Vanessa Davis, as Personal Representative of the Estate of Katina
Bethea v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                           CV-18-04199-PHX-DGC     Baron & Budd PC
States District Court, District of Arizona, Phoenix Division, CV-18-
04199-PHX-DGC
Tammie Siegfried v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04201-PHX-DGC     Baron & Budd PC
Division, CV-18-04201-PHX-DGC



                                                                 - 106 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 108 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Dariel Tuck v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-04202-PHX-DGC     Baron & Budd PC
CV-18-04202-PHX-DGC
Winston Walton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-04203-PHX-DGC     Baron & Budd PC
CV-18-04203-PHX-DGC
Peggy White v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-04204-PHX-DGC     Baron & Budd PC
CV-18-04204-PHX-DGC
Michael S. Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, CV-18-04205-    CV-18-04205-PHX-DGC     Baron & Budd PC
PHX-DGC
Leah VanNorman v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-18-04258-PHX-DGC     Moody Law Firm, Inc.
Division, CV-18-04258-PHX-DGC
Kenneth Jenkins and Loretta Jenkins v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-18-04287-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-04287-PHX-DGC
Shari Waggoner v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-04329-PHX-DGC     Baron & Budd PC
CV-18-04329-PHX-DGC
Diane Garner and Edward Garner v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-18-04333-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-18-04333-PHX-DGC
Montez Dozier v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-18-04366-PHX-DGC     Lopez McHugh LLP
CV-18-04366-PHX-DGC




                                                               - 107 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 109 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Floyd Jacobs v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04557-PHX-DGC     Lopez McHugh LLP
CV-18-04557-PHX-DGC
Judy Louise Freeland, as Personal Representative of the Estate of Clara
Louise Freeland v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                           CV-18-04601-PHX-DGC     Nations Law Firm
United States District Court, District of Arizona, Phoenix Division,
CV-18-04601-PHX-DGC
Jon Patrick Dottle and Victoria Ann Dottle v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of       CV-18-04602-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-18-04602-PHX-DGC
Lakeisha Tara Jackson v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-18-04640-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-04640-PHX-DGC
Domingo Rodriguez and Norma Linda Rodriguez v. C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc., United States District Court,          CV-18-04647-PHX-DGC     Nations Law Firm
District of Arizona, Phoenix Division, CV-18-04647-PHX-DGC
Pearlie Hughes v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04655-PHX-DGC     Curtis Law Group
CV-18-04655-PHX-DGC
Margaret Wagner v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04656-PHX-DGC     Curtis Law Group
Division, CV-18-04656-PHX-DGC
Tenika Powell-Bey v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04657-PHX-DGC     Curtis Law Group
Division, CV-18-04657-PHX-DGC
Brenda Scallions v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04658-PHX-DGC     Curtis Law Group
CV-18-04658-PHX-DGC



                                                                 - 108 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 110 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Donald Davis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04659-PHX-DGC     Curtis Law Group
CV-18-04659-PHX-DGC
Susan Barcomb v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04660-PHX-DGC     Curtis Law Group
CV-18-04660-PHX-DGC
Martina Kelly v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04758-PHX-DGC     Motley Rice LLC
CV-18-04758-PHX-DGC
Brian L. OBrien v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04799-PHX-DGC     DeGaris & Rogers, LLC
CV-18-04799-PHX-DGC
Carla Roshell Evans v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04825-PHX-DGC     Nations Law Firm
Division, CV-18-04825-PHX-DGC
Deborah Lynn Moffitt v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-18-04873-PHX-DGC     Nations Law Firm
Phoenix Division, CV-18-04873-PHX-DGC
Sharon Rose Davis v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04889-PHX-DGC     Nations Law Firm
Division, CV-18-04889-PHX-DGC
Darold Thomas v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04893-PHX-DGC     Nations Law Firm
CV-18-04893-PHX-DGC
Laura Lynne White v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-18-04894-PHX-DGC     Nations Law Firm
Division, CV-18-04894-PHX-DGC




                                                                 - 109 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 111 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Sheila Creglow v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04905-PHX-DGC
                                                                                                   PC
CV-18-04905-PHX-DGC
Jessica Calhoun v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,       CV-18-04925-PHX-DGC
                                                                                                   PC
CV-18-04925-PHX-DGC
Isaura Vazquez v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                   Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,       CV-19-00003-PHX-DGC
                                                                                                   PC
CV-19-00003-PHX-DGC
Christopher Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-00028-PHX-DGC     Hausfeld LLP
Division, CV-19-00028-PHX-DGC
Lynda Kendrick v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-00036-PHX-DGC     McSweeney Langevin, LLC
CV-19-00036-PHX-DGC
Lisa Delatte and Cass Delatte v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-19-00040-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-19-00040-PHX-DGC
Tyler Hands, as Personal Representative of the Estate of Raymond
Gardner v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United
                                                                           CV-19-00045-PHX-DGC     Baron & Budd PC
States District Court, District of Arizona, Phoenix Division, CV-19-
00045-PHX-DGC
Kristoffer G. Larsen v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-00174-PHX-DGC     Goldenberg Law, PLLC
Division, CV-19-00174-PHX-DGC
Judy A. Britt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-00187-PHX-              CV-19-00187-PHX-DGC     Cellino & Barnes PC
DGC



                                                                 - 110 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 112 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Cheryl Ann Butler v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-00218-PHX-DGC     Nations Law Firm
Division, CV-19-00218-PHX-DGC
Barbara A. Bedard v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-19-00232-           CV-19-00232-PHX-DGC     Cellino & Barnes PC
PHX-DGC
Robert J. Bandura v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-19-00233-           CV-19-00233-PHX-DGC     Cellino & Barnes PC
PHX-DGC
David G. Sestokas and Mary E. Sestokas v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., USDC, District of Arizona, Phoenix             CV-19-00234-PHX-DGC     Cellino & Barnes PC
Division, CV-19-00234-PHX-DGC
Regan Stefanik v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-00235-PHX-             CV-19-00235-PHX-DGC     Cellino & Barnes PC
DGC
Arlean Sanders v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00240-PHX-DGC     Motley Rice LLC
CV-19-00240-PHX-DGC
Ashley Warheit and Ryan Warheit v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-00245-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-19-00245-PHX-DGC
Carolyn Ann Whitfield-Grannison v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-00293-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-19-00293-PHX-DGC
Stephanie Ann Reckart v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-00296-PHX-DGC     Potts Law Firm, LLP
Phoenix Division, CV-19-00296-PHX-DGC




                                                                - 111 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 113 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Charles David Greenwood v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-00298-PHX-DGC     Potts Law Firm, LLP
Phoenix Division, CV-19-00298-PHX-DGC
Steve Ronald Brian Raphael v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-00305-PHX-DGC     Motley Rice LLC
Phoenix Division, CV-19-00305-PHX-DGC
Nellie R. Johnson and Joe Johnson v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-00306-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-19-00306-PHX-DGC
Gary Vandenberg v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Rosenbaum & Rosenbaum,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-00321-PHX-DGC
                                                                                                  PC
Division, CV-19-00321-PHX-DGC
Dion Ratliff v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00354-PHX-DGC     Potts Law Firm, LLP
CV-19-00354-PHX-DGC
Khalid Booth v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00399-PHX-DGC     Moody Law Firm, Inc.
CV-19-00399-PHX-DGC
Adam Baker v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Fenstersheib Law Group,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00556-PHX-DGC
                                                                                                  PA
CV-19-00556-PHX-DGC
Charlie Thompson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                  Rosenbaum & Rosenbaum,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-00606-PHX-DGC
                                                                                                  PC
Division, CV-19-00606-PHX-DGC
Demetruis Gregory v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-00685-PHX-DGC     Moody Law Firm, Inc.
Division, CV-19-00685-PHX-DGC




                                                                - 112 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 114 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Michelle Pereira and Jorge Pereira v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-00689-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-19-00689-PHX-DGC
Jean Anderson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00703-PHX-DGC     Curtis Law Group
CV-19-00703-PHX-DGC
Barbara Mashburn v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-00704-PHX-DGC     Curtis Law Group
Division, CV-19-00704-PHX-DGC
Artrick Collins v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00705-PHX-DGC     Curtis Law Group
CV-19-00705-PHX-DGC
Orval Patterson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00706-PHX-DGC     Curtis Law Group
CV-19-00706-PHX-DGC
Kevin Erickson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-00707-PHX-DGC     Curtis Law Group
CV-19-00707-PHX-DGC
Maria Mercado and Ulises Cortez v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-00765-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-19-00765-PHX-DGC
Keisha Daniels, as Representative of the Estate of Laverne Mahoney v.
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States
                                                                          CV-19-00792-PHX-DGC     Nations Law Firm
District Court, District of Arizona, Phoenix Division, CV-19-00792-
PHX-DGC
Imogene Feckner, as Personal Representative of the Estate of Birda
Jane Spratt v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                          CV-19-00795-PHX-DGC     Nations Law Firm
United States District Court, District of Arizona, Phoenix Division,
CV-19-00795-PHX-DGC


                                                                - 113 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 115 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Patricia Ann Dempsey and Jack C. Dempsey v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-19-00808-PHX-DGC     Saunders & Walker, PA
Arizona, Phoenix Division, CV-19-00808-PHX-DGC
Andrew Scott Watts v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-19-00826-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-19-00826-PHX-DGC
Stephen Dequaine v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                    Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix            CV-19-00829-PHX-DGC
                                                                                                    Bernstein, LLP
Division, CV-19-00829-PHX-DGC
William Thomas v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-19-00830-PHX-DGC
                                                                                                    Bernstein, LLP
CV-19-00830-PHX-DGC
Helen L. Headley v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-00854-PHX-DGC     Cellino & Barnes PC
Division, CV-19-00854-PHX-DGC
Thomas L. Hunter and Kathy Hunter v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-19-00855-PHX-DGC     Cellino & Barnes PC
Arizona, Phoenix Division, CV-19-00855-PHX-DGC
Michael Loucks v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-00856-PHX-DGC     Cellino & Barnes PC
CV-19-00856-PHX-DGC
Christopher Russell v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-00857-PHX-DGC     Cellino & Barnes PC
Division, CV-19-00857-PHX-DGC
Debra Johnson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-00921-PHX-DGC     Curtis Law Group
CV-19-00921-PHX-DGC




                                                                  - 114 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 116 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Michael Adams v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-00927-PHX-DGC     Cellino & Barnes PC
CV-19-00927-PHX-DGC
Johnny Williams, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-01113-PHX-DGC     Moody Law Firm, Inc.
Division, CV-19-01113-PHX-DGC
Janice Stanley v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-01116-PHX-DGC     Moody Law Firm, Inc.
CV-19-01116-PHX-DGC
James Welmer Esposito v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-19-01141-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-01141-PHX-DGC
Judith Clouser v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-01199-PHX-DGC     Potts Law Firm, LLP
CV-19-01199-PHX-DGC
Danielle Brown-Pickens v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-19-01200-PHX-DGC     Potts Law Firm, LLP
Phoenix Division, CV-19-01200-PHX-DGC
Sylvester Tate, as Personal Representative of the Estate of Tarsha Tate
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States
                                                                           CV-19-01212-PHX-DGC     Lopez McHugh LLP
District Court, District of Arizona, Phoenix Division, CV-19-01212-
PHX-DGC
Susan Steer and Robert Turner v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,         CV-19-01213-PHX-DGC     Lopez McHugh LLP
Phoenix Division, CV-19-01213-PHX-DGC
Karen Black v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-01258-PHX-DGC     Baron & Budd PC
CV-19-01258-PHX-DGC



                                                                 - 115 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 117 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Frank J. Tolerico v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01297-PHX-DGC     Napoli Shkolnik, PLLC
CV-19-01297-PHX-DGC
Sidney A. McFerren v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-01306-PHX-DGC     Motley Rice LLC
Division, CV-19-01306-PHX-DGC
Annette Crisp v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Blasingame, Burch, Garrard
United States District Court, District of Arizona, Phoenix Division,        CV-19-01470-PHX-DGC
                                                                                                    & Ashley, PC
CV-19-01470-PHX-DGC
Sonya Legg v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01507-PHX-DGC     Napoli Shkolnik, PLLC
CV-19-01507-PHX-DGC
Denise Jones v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01521-PHX-DGC     Curtis Law Group
CV-19-01521-PHX-DGC
Eddie Fleming v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01541-PHX-DGC     Napoli Shkolnik, PLLC
CV-19-01541-PHX-DGC
Dorcas Campos v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01707-PHX-DGC     Moody Law Firm, Inc.
CV-19-01707-PHX-DGC
Kristy A. Harris v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Hollis, Wright, Clay & Vail,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01754-PHX-DGC
                                                                                                    PC
CV-19-01754-PHX-DGC
Margaret S. Golden v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-01773-PHX-DGC     Cellino & Barnes PC
Division, CV-19-01773-PHX-DGC




                                                                  - 116 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 118 of 132




                             Case Caption                                    Current Civil Action       Plaintiff Counsel
Theresa Dunn and Earl Dunn v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-19-01842-PHX-DGC     Moody Law Firm, Inc.
Phoenix Division, CV-19-01842-PHX-DGC
Nicholas R. Miraglia and Ann Miraglia v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-19-01886-PHX-DGC     Cellino & Barnes PC
Arizona, CV-19-01886-PHX-DGC
Lisamarie Rykowski and Theodore J. Rykowski v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-19-01887-PHX-DGC     Cellino & Barnes PC
Arizona, CV-19-01887-PHX-DGC
Marsha Gainey and Keith N. Gainey v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-19-01907-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-19-01907-PHX-DGC
Herman L. Palmer, Sr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-19-01986-PHX-DGC     Cellino & Barnes PC
Phoenix Division, CV-19-01986-PHX-DGC
Diana L. Ford v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-01987-PHX-DGC     Cellino & Barnes PC
CV-19-01987-PHX-DGC
Geraldine White-Dubreuil v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-19-02050-PHX-DGC     Hausfeld LLP
Phoenix Division, CV-19-02050-PHX-DGC
Susan M. Yourkawitch v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-19-02051-PHX-DGC     Hausfeld LLP
Phoenix Division, CV-19-02051-PHX-DGC
Russell Lorenzo Thompson and Tonya Shenice Thompson v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United States District       CV-19-02096-PHX-DGC     Nations Law Firm
Court, District of Arizona, Phoenix Division, CV-19-02096-PHX-DGC




                                                                  - 117 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 119 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Whitney Wheeler and Matt Wheeler v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-02186-PHX-DGC     Moody Law Firm, Inc.
Arizona, Phoenix Division, CV-19-02186-PHX-DGC
Theodore David Kanas v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-02211-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-02211-PHX-DGC
Kathleen Carmody and Gregory Tsoucalas v. C. R. Bard, Inc. and Bard
                                                                                                  Lieff Cabraser Heimann &
Peripheral Vascular, Inc., United States District Court, District of      CV-19-02225-PHX-DGC
                                                                                                  Bernstein, LLP
Arizona, Phoenix Division, CV-19-02225-PHX-DGC
Vickie Lynn Lambert v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-02333-PHX-DGC     Fears Nachawati Law Firm
Division, CV-19-02333-PHX-DGC
Nanette Caceres v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-02365-PHX-DGC     Cellino & Barnes PC
CV-19-02365-PHX-DGC
Jessie J. Gonzalez and Felicia R. Gonzalez v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-02366-PHX-DGC     Cellino & Barnes PC
Arizona, Phoenix Division, CV-19-02366-PHX-DGC
Anna Marie Sparacino and Luciano Sparacino v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., USDC, District of Arizona, Phoenix        CV-19-02372-PHX-DGC     Cellino & Barnes PC
Division, CV-19-02372-PHX-DGC
Barbara Camille Elmore, as Personal Representative of the Estate of
Barbara L. Carter v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                          CV-19-02392-PHX-DGC     Motley Rice LLC
Inc., United States District Court, District of Arizona, Phoenix
Division, CV-19-02392-PHX-DGC
William P. Hilbert and Judy F. Hilbert v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-02396-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-19-02396-PHX-DGC



                                                                - 118 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 120 of 132




                              Case Caption                                   Current Civil Action       Plaintiff Counsel
Mary Massey v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Rosenbaum & Rosenbaum,
United States District Court, District of Arizona, Phoenix Division,        CV-19-02722-PHX-DGC
                                                                                                    PC
CV-19-02722-PHX-DGC
Bruce B. Coleman v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-02759-PHX-DGC     Fears Nachawati Law Firm
Division, CV-19-02759-PHX-DGC
Felicia M. Mancuso v. C. R. Bard, Inc., United States District Court,
                                                                            CV-19-02775-PHX-DGC     Cellino & Barnes PC
District of Arizona, Phoenix Division, CV-19-02775-PHX-DGC
Earl Hoggard v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-02776-PHX-DGC     Motley Rice LLC
CV-19-02776-PHX-DGC
Emma F. Jefferson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-02777-PHX-DGC     Motley Rice LLC
Division, CV-19-02777-PHX-DGC
Alice M. Young and Allen B. Young, Jr. v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-19-02778-PHX-DGC     Motley Rice LLC
Arizona, Phoenix Division, CV-19-02778-PHX-DGC
Amy L. Krell and Adam J. Walker v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of        CV-19-02779-PHX-DGC     Cellino & Barnes PC
Arizona, Phoenix Division, CV-19-02779-PHX-DGC
David M. McMahon v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-02783-PHX-DGC     Cellino & Barnes PC
Division, CV-19-02783-PHX-DGC
Donald Wayne Burris and Teresa Lynn Burris v. C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc., United States District Court, District of   CV-19-02789-PHX-DGC     Nations Law Firm
Arizona, Phoenix Division, CV-19-02789-PHX-DGC
Donald L. King v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,        CV-19-02800-PHX-DGC
                                                                                                    Bernstein, LLP
CV-19-02800-PHX-DGC


                                                                  - 119 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 121 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Peter H. McCann v. C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                                                                 Lieff Cabraser Heimann &
Inc., United States District Court, District of Arizona, Phoenix         CV-19-02801-PHX-DGC
                                                                                                 Bernstein, LLP
Division, CV-19-02801-PHX-DGC
Eddie Mims and Jean Mims v. C. R. Bard, Inc. and Bard Peripheral
                                                                                                 Lieff Cabraser Heimann &
Vascular, Inc., United States District Court, District of Arizona,       CV-19-02802-PHX-DGC
                                                                                                 Bernstein, LLP
Phoenix Division, CV-19-02802-PHX-DGC
Michelle Winter and Russ Winter v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-19-02817-PHX-DGC     Borgess Law, LLC
Arizona, Phoenix Division, CV-19-02817-PHX-DGC
Bernardette McBride v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-02819-PHX-DGC     Napoli Shkolnik, PLLC
Division, CV-19-02819-PHX-DGC
Steven S. Szymanoski v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-02931-PHX-DGC     Cellino & Barnes PC
Phoenix Division, CV-19-02931-PHX-DGC
Dora M. Morales v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-02943-PHX-DGC     Cellino & Barnes PC
Division, CV-19-02943-PHX-DGC
Emmily Parkinson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-02944-PHX-DGC     Cellino & Barnes PC
Division, CV-19-02944-PHX-DGC
Justin M. Walker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-02945-PHX-DGC     Cellino & Barnes PC
Division, CV-19-02945-PHX-DGC
Denise Rayleane Kimble-Hicks v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03084-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-03084-PHX-DGC




                                                               - 120 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 122 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Michelle Monica Bergfield v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03085-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-03085-PHX-DGC
Didy Najarro v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03119-PHX-DGC     Cellino & Barnes PC
CV-19-03119-PHX-DGC
Katie Maxine Figueroa Cabrera v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03193-PHX-DGC     Motley Rice LLC
Phoenix Division, CV-19-03193-PHX-DGC
Josephine R. Cottone v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-03220-PHX-DGC     Cellino & Barnes PC
Division, CV-19-03220-PHX-DGC
Archie Wallace Crawford, III v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03245-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-03245-PHX-DGC
Aaron Daniel Fairbanks v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03246-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-03246-PHX-DGC
Gregory Jeff Roberts, II v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03248-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-03248-PHX-DGC
Brigitte Arp and Fritz M. Arp v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-03258-PHX-DGC     Schneider Hammers LLC
Phoenix Division, CV-19-03258-PHX-DGC
Miguel Bronfman v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-03290-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03290-PHX-DGC




                                                               - 121 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 123 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Daniel Dipasquale v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-03292-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03292-PHX-DGC
Richard Dunaway v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-03293-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03293-PHX-DGC
Waymon Johnson v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-03294-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03294-PHX-DGC
Samuel Priester, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-03296-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03296-PHX-DGC
Dennis Pulaski v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03297-PHX-DGC     Potts Law Firm, LLP
CV-19-03297-PHX-DGC
Francine Reid v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03299-PHX-DGC     Potts Law Firm, LLP
CV-19-03299-PHX-DGC
Robert Shoemaker v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-03301-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03301-PHX-DGC
Daniel Snyder v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03304-PHX-DGC     Potts Law Firm, LLP
CV-19-03304-PHX-DGC
Millard Taylor v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03309-PHX-DGC     Potts Law Firm, LLP
CV-19-03309-PHX-DGC




                                                                 - 122 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 124 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Stanford Young v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03311-PHX-DGC     Potts Law Firm, LLP
CV-19-03311-PHX-DGC
Frank Italiane v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03348-PHX-DGC     Lopez McHugh LLP
CV-19-03348-PHX-DGC
Rick Hamilton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03349-PHX-DGC     Curtis Law Group
CV-19-03349-PHX-DGC
Frank Contos v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03350-PHX-DGC     Curtis Law Group
CV-19-03350-PHX-DGC
James Godfrey v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03351-PHX-DGC     Curtis Law Group
CV-19-03351-PHX-DGC
Virgil Lingrel v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03352-PHX-DGC     Curtis Law Group
CV-19-03352-PHX-DGC
Jerry Rennick v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03353-PHX-DGC     Curtis Law Group
CV-19-03353-PHX-DGC
Sara McCloskey v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03354-PHX-DGC     Curtis Law Group
CV-19-03354-PHX-DGC
Courtney Bell v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-03355-PHX-DGC     Curtis Law Group
CV-19-03355-PHX-DGC




                                                               - 123 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 125 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
John Calandra, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-03356-PHX-DGC     Curtis Law Group
Division, CV-19-03356-PHX-DGC
Gabriel DeMaio v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03357-PHX-DGC     Curtis Law Group
CV-19-03357-PHX-DGC
Marie Donna v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03358-PHX-DGC     Curtis Law Group
CV-19-03358-PHX-DGC
Leslie Nichols v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03359-PHX-DGC     Curtis Law Group
CV-19-03359-PHX-DGC
Anibal Pinero, Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-03360-PHX-DGC     Curtis Law Group
Division, CV-19-03360-PHX-DGC
Julie Ann Griego v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-03378-PHX-DGC     Saunders & Walker, PA
Division, CV-19-03378-PHX-DGC
David Wilson v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03381-PHX-DGC     Schneider Hammers LLC
CV-19-03381-PHX-DGC
Leonard Thomas DeCurtis, Sr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-03418-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-03418-PHX-DGC
Conrad Stacks v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Lieff Cabraser Heimann &
United States District Court, District of Arizona, Phoenix Division,      CV-19-03475-PHX-DGC
                                                                                                  Bernstein, LLP
CV-19-03475-PHX-DGC




                                                                - 124 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 126 of 132




                              Case Caption                                  Current Civil Action       Plaintiff Counsel
Martha Briggs v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03572-PHX-DGC     Curtis Law Group
CV-19-03572-PHX-DGC
Todd Blair v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03575-PHX-DGC     Curtis Law Group
CV-19-03575-PHX-DGC
Doreen Cristallo v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03576-PHX-DGC     Curtis Law Group
CV-19-03576-PHX-DGC
Stephen Gerhart v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03578-PHX-DGC     Curtis Law Group
CV-19-03578-PHX-DGC
David Greene v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03581-PHX-DGC     Curtis Law Group
CV-19-03581-PHX-DGC
Stacie Rasmussen v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix           CV-19-03582-PHX-DGC     Curtis Law Group
Division, CV-19-03582-PHX-DGC
Audrey Rose v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03583-PHX-DGC     Curtis Law Group
CV-19-03583-PHX-DGC
David Shackford v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03585-PHX-DGC     Curtis Law Group
CV-19-03585-PHX-DGC
Milissa Sirin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,       CV-19-03586-PHX-DGC     Curtis Law Group
CV-19-03586-PHX-DGC




                                                                 - 125 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 127 of 132




                              Case Caption                                   Current Civil Action        Plaintiff Counsel
Jerry Wrice, Sr. v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03588-PHX-DGC     Curtis Law Group
CV-19-03588-PHX-DGC
Anthony Guy v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03590-PHX-DGC     Curtis Law Group
CV-19-03590-PHX-DGC
Alisha Martin v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                    Dalimonte Rueb Stoller,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03604-PHX-DGC
                                                                                                    LLP
CV-19-03604-PHX-DGC
Christine Naschke v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-03634-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03634-PHX-DGC
Michael Goolsby v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-03637-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03637-PHX-DGC
Roger Moon v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03638-PHX-DGC     Potts Law Firm, LLP
CV-19-03638-PHX-DGC
David Hildebrandt v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix            CV-19-03690-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-03690-PHX-DGC
Ruth Hinton v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03694-PHX-DGC     Potts Law Firm, LLP
CV-19-03694-PHX-DGC
Willie Thomas Jones, Jr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,          CV-19-03695-PHX-DGC     Potts Law Firm, LLP
Phoenix Division, CV-19-03695-PHX-DGC




                                                                  - 126 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 128 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Earnest Lewis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03698-PHX-DGC     Potts Law Firm, LLP
CV-19-03698-PHX-DGC
James McGinnis v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03699-PHX-DGC     Potts Law Firm, LLP
CV-19-03699-PHX-DGC
Leonardo Torruellas v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-19-03700-           CV-19-03700-PHX-DGC     Potts Law Firm, LLP
PHX-DGC
Courtney Humphrey as Administratix of the Estate of Antoine Edwards
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., United States
                                                                          CV-19-03722-PHX-DGC     Cellino & Barnes PC
District Court, District of Arizona, Phoenix Division, CV-19-03722-
PHX-DGC
Steven Albert v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03786-PHX-             CV-19-03786-PHX-DGC     Curtis Law Group
DGC
Luis Cervantes v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03787-PHX-             CV-19-03787-PHX-DGC     Curtis Law Group
DGC
Syreeta Hamp v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03788-PHX-DGC     Curtis Law Group
CV-19-03788-PHX-DGC
George Hartt v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03789-PHX-             CV-19-03789-PHX-DGC     Curtis Law Group
DGC
Jacob Henley v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03790-PHX-DGC     Curtis Law Group
CV-19-03790-PHX-DGC



                                                                - 127 -
                          Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 129 of 132




                             Case Caption                                    Current Civil Action       Plaintiff Counsel
Tamara Holcomb v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-19-03791-             CV-19-03791-PHX-DGC     Curtis Law Group
PHX-DGC
James Ireland, Jr v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03792-PHX-DGC     Curtis Law Group
CV-19-03792-PHX-DGC
Jamie McBride v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03793-PHX-               CV-19-03793-PHX-DGC     Curtis Law Group
DGC
David Menzel v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03794-PHX-DGC     Curtis Law Group
CV-19-03794-PHX-DGC
Kenneth Russ v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03795-PHX-DGC     Curtis Law Group
CV-19-03795-PHX-DGC
James Wood v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03797-PHX-               CV-19-03797-PHX-DGC     Curtis Law Group
DGC
Sheryl Adams v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03804-PHX-               CV-19-03804-PHX-DGC     Potts Law Firm, LLP
DGC
Charles Bartram v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,        CV-19-03808-PHX-DGC     Potts Law Firm, LLP
CV-19-03808-PHX-DGC
Tommie Brutton v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-19-03809-             CV-19-03809-PHX-DGC     Potts Law Firm, LLP
PHX-DGC




                                                                  - 128 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 130 of 132




                              Case Caption                                 Current Civil Action        Plaintiff Counsel
Michelle Denise Curtis v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-03811-PHX-DGC     Potts Law Firm, LLP
Phoenix Division, CV-19-03811-PHX-DGC
Antonio Cutler v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03813-PHX-             CV-19-03813-PHX-DGC     Potts Law Firm, LLP
DGC
John Moore v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-03817-PHX-             CV-19-03817-PHX-DGC     Potts Law Firm, LLP
DGC
Cindy McElroy v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03900-PHX-DGC     McSweeney Langevin, LLC
CV-19-03900-PHX-DGC
Laverne Garber v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                                                  Fenstersheib Law Group,
United States District Court, District of Arizona, Phoenix Division,      CV-19-03913-PHX-DGC
                                                                                                  PA
CV-19-03913-PHX-DGC
Steven Glenn Rocca v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-04032-PHX-DGC     Lopez McHugh LLP
Division, CV-19-04032-PHX-DGC
Towanda Walker v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., USDC, District of Arizona, Phoenix Division, CV-19-04056-           CV-19-04056-PHX-DGC     Potts Law Firm, LLP
PHX-DGC
Michael Helmuth v. C. R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-04057-PHX-DGC     Potts Law Firm, LLP
Division, CV-19-04057-PHX-DGC
Samuel Cueford v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-04090-PHX-DGC     Curtis Law Group
CV-19-04090-PHX-DGC




                                                                - 129 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 131 of 132




                              Case Caption                                 Current Civil Action       Plaintiff Counsel
Peggy Smith v. C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-04097-PHX-DGC     Curtis Law Group
CV-19-04097-PHX-DGC
Rosemary Trujillo v. C.R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-04099-PHX-DGC     Curtis Law Group
Division, CV-19-04099-PHX-DGC
Kim Wesson v. C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-04104-PHX-DGC     Curtis Law Group
CV-19-04104-PHX-DGC
Elke Davis v. C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-04107-PHX-DGC     Curtis Law Group
CV-19-04107-PHX-DGC
Doris Lessig v. C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
USDC, District of Arizona, Phoenix Division, CV-19-04109-PHX-             CV-19-04109-PHX-DGC     Curtis Law Group
DGC
Rosendo Martinez v. C.R. Bard, Inc., and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix          CV-19-04112-PHX-DGC     Curtis Law Group
Division, CV-19-04112-PHX-DGC
Warren Seidler v. C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,      CV-19-04114-PHX-DGC     Curtis Law Group
CV-19-04114-PHX-DGC
Shannon Banaszak and Paul Banaszak v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of      CV-19-04131-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-19-04131-PHX-DGC
Jason Picaro and Melissa Picaro v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,        CV-19-04183-PHX-DGC     Saunders & Walker, PA
Phoenix Division, CV-19-04183-PHX-DGC




                                                                - 130 -
                         Case 2:15-md-02641-DGC Document 21092-4 Filed 12/06/19 Page 132 of 132




                              Case Caption                                Current Civil Action       Plaintiff Counsel
Curtis Clinton Bailey, as Representative of the Estate of Stephanie
Nicole Croft v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
                                                                         CV-19-04189-PHX-DGC     Nations Law Firm
United States District Court, District of Arizona, Phoenix Division,
CV-19-04189-PHX-DGC
Cindy McElroy v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona, Phoenix Division,     CV-19-04209-PHX-DGC     McSweeney Langevin, LLC
CV-19-04209-PHX-DGC
Martin Burr Jensen v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-04212-PHX-DGC     Nations Law Firm
Division, CV-19-04212-PHX-DGC
Brittany Denae Skillern v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of Arizona,       CV-19-04215-PHX-DGC     Nations Law Firm
Phoenix Division, CV-19-04215-PHX-DGC
Joel Flores and Velma Denise Flores v. C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc., United States District Court, District of     CV-19-04217-PHX-DGC     Lopez McHugh LLP
Arizona, Phoenix Division, CV-19-04217-PHX-DGC
Emily Louise Smith v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., United States District Court, District of Arizona, Phoenix         CV-19-04234-PHX-DGC     Lopez McHugh LLP
Division, CV-19-04234-PHX-DGC
Stanley J. Williams v. C. R. Bard, Inc. and Bard Peripheral Vascular,
Inc., Untied States District Court, District of Arizona, Phoenix         CV-19-04254-PHX-DGC     Fears Nachawati Law Firm
Division, CV-19-04254-PHX-DGC




                                                               - 131 -
